FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00537 Franklin Custodian Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. Franklin DynaTech Fund ABBOTT LABORATORIES Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Label and Eliminate GMO Ingredients in Products Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against 8 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 9 Pro-rata Vesting of Equity Awards Shareholder Against Against ABBVIE INC. Meeting Date:MAY 06, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H.L. Burnside Management For For 1.2 Elect Director Edward J. Rapp Management For For 1.3 Elect Director Roy S. Roberts Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For ACTAVIS, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jack Michelson Management For For 1b Elect Director Ronald R. Taylor Management For For 1c Elect Director Andrew L. Turner Management For For 1d Elect Director Paul M. Bisaro Management For For 1e Elect Director Christopher W. Bodine Management For For 1f Elect Director Michael J. Feldman Management For For 1g Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention Shareholder Against For AIRGAS, INC. Meeting Date:AUG 14, 2012 Record Date:JUN 18, 2012 Meeting Type:ANNUAL Ticker:ARG Security ID:009363102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James W. Hovey Management For Withhold 1.2 Elect Director Michael L. Molinini Management For For 1.3 Elect Director Paula A. Sneed Management For Withhold 1.4 Elect Director David M. Stout Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For ALLERGAN, INC. Meeting Date:APR 30, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Dawn Hudson Management For For 1e Elect Director Trevor M. Jones Management For For 1f Elect Director Louis J. Lavigne, Jr. Management For For 1g Elect Director Peter J. McDonnell Management For For 1h Elect Director Timothy D. Proctor Management For For 1i Elect Director Russell T. Ray Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5.1 Provide Right to Act by Written Consent Shareholder Against For 5.2 Report on Lobbying Payments and Policy Shareholder Against Against AMAZON.COM, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Report on Political Contributions Shareholder Against For AMC NETWORKS INC. Meeting Date:JUN 06, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:AMCX Security ID:00164V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil M. Ashe Management For For 1.2 Elect Director Alan D. Schwartz Management For For 1.3 Elect Director Leonard Tow Management For For 1.4 Elect Director Carl E. Vogel Management For For 1.5 Elect Director Robert C. Wright Management For For 2 Ratify Auditors Management For For AMERICAN TOWER CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Ronald M. Dykes Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Right to Call Special Meeting Management For For AMGEN INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Tyler Jacks Management For For 1.10 Elect Director Gilbert S. Omenn Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Leonard D. Schaeffer Management For For 1.13 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin P. Chilton Management For For 1b Elect Director Luke R. Corbett Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Preston M. Geren, III Management For For 1g Elect Director Charles W. Goodyear Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Eric D. Mullins Management For For 1j Elect Director Paula Rosput Reynolds Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against ANSYS, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Hovsepian Management For For 1.2 Elect Director Michael C. Thurk Management For For 1.3 Elect Director Barbara V. Scherer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For APPLE INC. Meeting Date:FEB 27, 2013 Record Date:JAN 02, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Amend Articles of Incorporation Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Establish Board Committee on Human Rights Shareholder Against Against ARM HOLDINGS PLC Meeting Date:MAY 02, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:ARM Security ID:042068106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Sir John Buchanan as Director Management For For 5 Re-elect Warren East as Director Management For For 6 Re-elect Andy Green as Director Management For For 7 Re-elect Larry Hirst as Director Management For For 8 Re-elect Mike Muller as Director Management For For 9 Re-elect Kathleen O'Donovan as Director Management For For 10 Re-elect Janice Roberts as Director Management For For 11 Re-elect Philip Rowley as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Re-elect Simon Segars as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Long Term Incentive Plan Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ASML HOLDING NV Meeting Date:APR 24, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Receive Explanation on Company's Reserves and Dividend Policy Management None None 7 Approve Dividends of EUR 0.53 Per Share Management For For 8 Approve Remuneration Policy 2014 for Management Board Members Management For For 9a Approve Performance Share Arrangement According to Remuneration Policy 2010 Management For For 9b Approve Performance Share Arrangement According to Remuneration Policy 2014 Management For For 10 Approve Numbers of Stock Options, Respectively Shares, for Employees Management For For 11 Announce Intention to Reappoint F.J. van Hout to Management Board Management None None 12a Reelect H.C.J. van den Burg to Supervisory Board Management For For 12b Reelect P.F.M. van der Meer Mohr to Supervisory Board Management For For 12c Reelect W.H. Ziebart to Supervisory Board Management For For 12d Elect D.A. Grose to Supervisory Board Management For For 12e Elect C.M.S. Smits-Nusteling to Supervisory Board Management For For 13 Announcement of Retirement of Supervisory Board Members F.W. Frohlich and OB Bilous by Rotation in 2014 Management None None 14 Ratify Deloitte Accountants as Auditors Management For For 15a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 15b Authorize Board to Exclude Preemptive Rights from Issuance under Item 15a Management For For 15c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 15d Authorize Board to Exclude Preemptive Rights from Issuance under Item 15c Management For For 16a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Cancellation of Repurchased Shares Management For For 18 Other Business (Non-Voting) Management None None 19 Close Meeting Management None None ASPEN TECHNOLOGY, INC. Meeting Date:DEC 06, 2012 Record Date:OCT 15, 2012 Meeting Type:ANNUAL Ticker:AZPN Security ID:045327103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark E. Fusco Management For For 1.2 Elect Director Gary E. Haroian Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ATHENAHEALTH, INC. Meeting Date:JUN 06, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:ATHN Security ID:04685W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles D. Baker Management For For 1.2 Elect Director Dev Ittycheria Management For For 1.3 Elect Director John A. Kane Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AUTODESK, INC. Meeting Date:JUN 13, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director J. Hallam Dawson Management For For 1d Elect Director Thomas Georgens Management For For 1e Elect Director Per-Kristian Halvorsen Management For Against 1f Elect Director Mary T. McDowell Management For For 1g Elect Director Lorrie M. Norrington Management For For 1h Elect Director Stacy J. Smith Management For For 1i Elect Director Steven M. West Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BAZAARVOICE, INC. Meeting Date:OCT 09, 2012 Record Date:AUG 23, 2012 Meeting Type:ANNUAL Ticker:BV Security ID:073271108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neeraj Agrawal Management For For 1.2 Elect Director Christopher A. Pacitti Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year BIOGEN IDEC INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 1.12 Elect Director William D. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Stock Retention/Holding Period Shareholder Against Against C. R. BARD, INC. Meeting Date:APR 17, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:BCR Security ID:067383109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Barrett Management For For 1.2 Elect Director Anthony Welters Management For For 1.3 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Sustainability Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For CELGENE CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against For CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CEPHEID Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:CPHD Security ID:15670R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas L. Gutshall Management For For 1.2 Elect Director Cristina H. Kepner Management For For 1.3 Elect Director David H. Persing Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERNER CORPORATION Meeting Date:MAY 24, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald E. Bisbee, Jr. Management For For 1b Elect Director Denis A. Cortese Management For For 1c Elect Director Linda M. Dillman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Increase Authorized Common Stock Management For For CITRIX SYSTEMS, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark B. Templeton Management For For 1b Elect Director Stephen M. Dow Management For For 1c Elect Director Godfrey R. Sullivan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMMVAULT SYSTEMS, INC. Meeting Date:AUG 22, 2012 Record Date:JUL 02, 2012 Meeting Type:ANNUAL Ticker:CVLT Security ID:204166102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director N. Robert Hammer Management For For 1.2 Elect Director Keith Geeslin Management For For 1.3 Elect Director Gary B. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONCUR TECHNOLOGIES, INC. Meeting Date:MAR 13, 2013 Record Date:JAN 18, 2013 Meeting Type:ANNUAL Ticker:CNQR Security ID:206708109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gordon Eubanks Management For Withhold 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against CORE LABORATORIES N.V. Meeting Date:MAY 16, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:CLB Security ID:N22717107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director D. John Ogren Management For For 1b Elect Director Lucia van Geuns Management For For 1c Elect Director Charles L. Dunlap Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Grant Board Authority to Issue Ordinary and Preference Shares Up To 10 Percent of Issued Capital Management For For 8 Authorize Board to Exclude Preemptive Rights from Issuance under Item 7 Management For For CORNERSTONE ONDEMAND, INC. Meeting Date:JUN 11, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:CSOD Security ID:21925Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James McGeever Management For For 1.2 Elect Director Harold W. Burlingame Management For For 2 Ratify Auditors Management For For DAVITA HEALTHCARE PARTNERS INC. Meeting Date:JUN 17, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pamela M. Arway Management For For 1b Elect Director Charles G. Berg Management For For 1c Elect Director Carol Anthony ('John') Davidson Management For For 1d Elect Director Paul J. Diaz Management For For 1e Elect Director Peter T. Grauer Management For For 1f Elect Director Robert J. Margolis Management For For 1g Elect Director John M. Nehra Management For Against 1h Elect Director William L. Roper Management For For 1i Elect Director Kent J. Thiry Management For For 1j Elect Director Roger J. Valine Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against DEMANDWARE, INC. Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Ebling Management For For 1.2 Elect Director Jitendra Saxena Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For EBAY INC. Meeting Date:APR 18, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:EBAY Security ID:278642103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David M. Moffett Management For For 1b Elect Director Richard T. Schlosberg, III Management For For 1c Elect Director Thomas J. Tierney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Report on Privacy and Data Security Shareholder Against Against 5 Ratify Auditors Management For For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Ingram Management For For 1.2 Elect Director William J. Link Management For For 1.3 Elect Director Wesley W. von Schack Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Nonqualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Declassify the Board of Directors Management For For 7 Reduce Supermajority Vote Requirement Management For For 8 Amend Bylaws Call Special Meetings Shareholder Against For EQUINIX, INC. Meeting Date:JUN 05, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tom Bartlett Management For For 1.2 Elect Director Gary Hromadko Management For For 1.3 Elect Director Scott Kriens Management For For 1.4 Elect Director William Luby Management For For 1.5 Elect Director Irving Lyons, III Management For For 1.6 Elect Director Christopher Paisley Management For Withhold 1.7 Elect Director Stephen Smith Management For For 1.8 Elect Director Peter Van Camp Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For EXPEDIA, INC. Meeting Date:JUN 18, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George (Skip) Battle Management For For 1.2 Elect Director Pamela L. Coe Management For For 1.3 Elect Director Barry Diller Management For For 1.4 Elect Director Jonathan L. Dolgen Management For For 1.5 Elect Director Craig A. Jacobson Management For For 1.6 Elect Director Victor A. Kaufman Management For For 1.7 Elect Director Peter M. Kern Management For For 1.8 Elect Director Dara Khosrowshahi Management For For 1.9 Elect Director John C. Malone Management For For 1.10 Elect Director Jose A. Tazon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary G. Benanav Management For Against 1b Elect Director Maura C. Breen Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Nicholas J. LaHowchic Management For For 1e Elect Director Thomas P. Mac Mahon Management For Against 1f Elect Director Frank Mergenthaler Management For For 1g Elect Director Woodrow A. Myers, Jr. Management For For 1h Elect Director John O. Parker, Jr. Management For For 1i Elect Director George Paz Management For For 1j Elect Director William L. Roper Management For For 1k Elect Director Samuel K. Skinner Management For For 1l Elect Director Seymour Sternberg Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For F5 NETWORKS, INC. Meeting Date:MAR 13, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:FFIV Security ID:315616102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Dreyer Management For For 1b Elect Director Sandra Bergeron Management For For 1c Elect Director Deborah L. Bevier Management For For 1d Elect Director Alan J. Higginson Management For For 1e Elect Director John McAdam Management For For 1f Elect Director Stephen Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For FASTENAL COMPANY Meeting Date:APR 16, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:FAST Security ID:311900104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Kierlin Management For For 1b Elect Director Stephen M. Slaggie Management For For 1c Elect Director Michael M. Gostomski Management For For 1d Elect Director Willard D. Oberton Management For For 1e Elect Director Michael J. Dolan Management For Against 1f Elect Director Reyne K. Wisecup Management For For 1g Elect Director Hugh L. Miller Management For Against 1h Elect Director Michael J. Ancius Management For For 1i Elect Director Scott A. Satterlee Management For Against 1j Elect Director Rita J. Heise Management For For 1k Elect Director Darren R. Jackson Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FEDEX CORPORATION Meeting Date:SEP 24, 2012 Record Date:JUL 30, 2012 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Shirley Ann Jackson Management For For 1.4 Elect Director Steven R. Loranger Management For For 1.5 Elect Director Gary W. Loveman Management For For 1.6 Elect Director R. Brad Martin Management For For 1.7 Elect Director Joshua Cooper Ramo Management For For 1.8 Elect Director Susan C. Schwab Management For For 1.9 Elect Director Frederick W. Smith Management For For 1.10 Elect Director Joshua I. Smith Management For For 1.11 Elect Director David P. Steiner Management For For 1.12 Elect Director Paul S. Walsh Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Political Contributions Shareholder Against For FINANCIAL ENGINES, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:FNGN Security ID:317485100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Heidi K. Fields Management For For 1.2 Elect Director Joseph A. Grundfest Management For For 1.3 Elect Director Paul G. Koontz Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Executive Incentive Bonus Plan Management For For FLOWSERVE CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gayla J. Delly Management For For 1.2 Elect Director Rick J. Mills Management For For 1.3 Elect Director Charles M. Rampacek Management For For 1.4 Elect Director William C. Rusnack Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For FMC TECHNOLOGIES, INC. Meeting Date:MAY 03, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eleazar de Carvalho Filho Management For For 1b Elect Director Claire S. Farley Management For For 1c Elect Director Joseph H. Netherland Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against For FORUM ENERGY TECHNOLOGIES, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:FET Security ID:34984V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Christopher Gaut Management For For 1.2 Elect Director David C. Baldwin Management For For 1.3 Elect Director Franklin Myers Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director Carla A. Hills Management For For 1.4 Elect Director Kevin E. Lofton Management For For 1.5 Elect Director John W. Madigan Management For For 1.6 Elect Director John C. Martin Management For For 1.7 Elect Director Nicholas G. Moore Management For For 1.8 Elect Director Richard J. Whitley Management For For 1.9 Elect Director Gayle E. Wilson Management For Withhold 1.10 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against HEARTWARE INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas Godshall Management For For 1.2 Elect Director Seth Harrison Management For For 1.3 Elect Director Robert Stockman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Restricted Stock Unit Grants to Douglas Godshall Management For Against 5 Approve Restricted Stock Unit and Stock Option Grants to Robert Thomas Management For For 6 Approve Restricted Stock Unit and Stock Option Grants to Seth Harrison Management For For 7 Approve Restricted Stock Unit and Stock Option Grants to Timothy Barberich Management For For 8 Approve Restricted Stock Unit and Stock Option Grants to Cynthia Feldman Management For For 9 Approve Restricted Stock Unit and Stock Option Grants to Charles Raymond Larkin, Jr. Management For For 10 Approve Restricted Stock Unit and Stock Option Grants to Robert Stockman Management For For 11 Approve Restricted Stock Unit and Stock Option Grants to Denis Wade Management For For 12 Ratify Past Issuance of 1,725,000 Shares Management For For HITTITE MICROWAVE CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:HITT Security ID:43365Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ernest L. Godshalk Management For For 1.2 Elect Director Rick D. Hess Management For For 1.3 Elect Director Adrienne M. Markham Management For For 1.4 Elect Director Brian P. McAloon Management For For 1.5 Elect Director Cosmo S. Trapani Management For For 1.6 Elect Director Franklin Weigold Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOMEAWAY, INC. Meeting Date:JUN 05, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian H. Sharples Management For For 1.2 Elect Director Charles ("Lanny") Baker Management For For 1.3 Elect Director Tina B. Sharkey Management For For 2 Ratify Auditors Management For For IHS INC. Meeting Date:APR 10, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger Holtback Management For For 1.2 Elect Director Jean-Paul Montupet Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 29, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald Moller Management For For 1.2 Elect Director David R. Walt Management For For 1.3 Elect Director Robert S. Epstein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For IMPERVA, INC. Meeting Date:JUN 05, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:IMPV Security ID:45321L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theresia Gouw Management For Withhold 1.2 Elect Director Frank Slootman Management For For 1.3 Elect Director David N. Strohm Management For For 2 Ratify Auditors Management For For INTEL CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For Against 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director James D. Plummer Management For For 1g Elect Director David S. Pottruck Management For For 1h Elect Director Frank D. Yeary Management For For 1i Elect Director David B. Yoffie Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against INTERCONTINENTALEXCHANGE, INC. Meeting Date:JUN 03, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:ICE Security ID:45865V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2A Increase Authorized Preferred and Common Stock Management For For 2B Approve Stock Ownership Limitations Management For For 2C Provisions Related to Disqualification of Officers and Directors and Certain Powers of the Board of Directors Management For For 2D Provisions Related to Considerations of the Board of Directors Management For For 2E Amend ICE Group Certificate of Incorporation Management For For 3 Adjourn Meeting Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against INTUIT INC. Meeting Date:JAN 17, 2013 Record Date:NOV 23, 2012 Meeting Type:ANNUAL Ticker:INTU Security ID:461202103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher W. Brody Management For For 1b Elect Director William V. Campbell Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Diane B. Greene Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director Dennis D. Powell Management For For 1h Elect Director Brad D. Smith Management For For 1i Elect Director Jeff Weiner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For INTUITIVE SURGICAL, INC. Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amal M. Johnson Management For For 1.2 Elect Director Eric H. Halvorson Management For For 1.3 Elect Director Alan J. Levy Management For Against 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For INVENSENSE, INC. Meeting Date:SEP 14, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:INVN Security ID:46123D205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon Olson Management For For 1.2 Elect Director Amit Shah Management For For 1.3 Elect Director Yunbei 'Ben' Yu Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For Against LAM RESEARCH CORPORATION Meeting Date:NOV 01, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Grant M. Inman Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Stephen G. Newberry Management For For 1.9 Elect Director Krishna C. Saraswat Management For For 1.10 Elect Director William R. Spivey Management For For 1.11 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LIBERTY MEDIA CORPORATION Meeting Date:JUN 04, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:LMCA Security ID:531229102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Malone Management For For 1.2 Elect Director Robert R. Bennett Management For For 1.3 Elect Director M. Ian G. Gilchrist Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For LINKEDIN CORPORATION Meeting Date:JUN 13, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George "Skip" Battle Management For For 1.2 Elect Director Michael J. Moritz Management For For 2 Ratify Auditors Management For For MASTERCARD INCORPORATED Meeting Date:JUN 18, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Nancy J. Karch Management For For 1g Elect Director Marc Olivie Management For For 1h Elect Director Rima Qureshi Management For For 1i Elect Director Jose Octavio Reyes Lagunes Management For For 1j Elect Director Mark Schwartz Management For For 1k Elect Director Jackson P. Tai Management For For 1l Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 25, 2012 Record Date:MAY 31, 2012 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Andy D. Bryant Management For For 2 Elect Director Wayne A. Budd Management For For 3 Elect Director John H. Hammergren Management For For 4 Elect Director Alton F. Irby, III Management For For 5 Elect Director M. Christine Jacobs Management For For 6 Elect Director Marie L. Knowles Management For For 7 Elect Director David M. Lawrence Management For For 8 Elect Director Edward A. Mueller Management For For 9 Elect Director Jane E. Shaw Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Provide Right to Act by Written Consent Shareholder Against For 13 Require Independent Board Chairman Shareholder Against For 14 Stock Retention Shareholder Against Against 15 Pro-rata Vesting of Equity Awards Shareholder Against For MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Peter Kasper Jakobsen Management For For 1i Elect Director Peter G. Ratcliffe Management For For 1j Elect Director Elliott Sigal Management For For 1k Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEDIVATION, INC. Meeting Date:JUL 13, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For Withhold 1.2 Elect Director Gregory H. Bailey Management For For 1.3 Elect Director Kim D. Blickenstaff Management For For 1.4 Elect Director David T. Hung Management For For 1.5 Elect Director W. Anthony Vernon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Increase Authorized Common Stock Management For For 4 Approve Stock Split Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEDIVATION, INC. Meeting Date:JUN 28, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For For 1.2 Elect Director Kim D. Blickenstaff Management For For 1.3 Elect Director Kathryn E. Falberg Management For For 1.4 Elect Director Dawn Graham Management For For 1.5 Elect Director David T. Hung Management For For 1.6 Elect Director W. Anthony Vernon Management For For 1.7 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Approve Executive Incentive Bonus Plan Management For For MERCADOLIBRE, INC. Meeting Date:JUN 14, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emiliano Calemzuk Management For For 1.2 Elect Director Marcos Galperin Management For For 1.3 Elect Director Veronica Allende Serra Management For For 1.4 Elect Director Meyer Malka Management For For 1.5 Elect Director Javier Olivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against Against MONSANTO COMPANY Meeting Date:JAN 31, 2013 Record Date:DEC 03, 2012 Meeting Type:ANNUAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Chicoine Management For For 1b Elect Director Arthur H. Harper Management For For 1c Elect Director Gwendolyn S. King Management For For 1d Elect Director Jon R. Moeller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Report on Risk of Genetically Engineered Products Shareholder Against Against MOODY'S CORPORATION Meeting Date:APR 16, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Darrell Duffie Management For For 1.3 Elect Director Raymond W. McDaniel, Jr. Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Declassify the Board of Directors Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOTOROLA SOLUTIONS, INC. Meeting Date:MAY 06, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:MSI Security ID:620076307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory Q. Brown Management For For 1b Elect Director William J. Bratton Management For For 1c Elect Director Kenneth C. Dahlberg Management For For 1d Elect Director David W. Dorman Management For For 1e Elect Director Michael V. Hayden Management For For 1f Elect Director Judy C. Lewent Management For For 1g Elect Director Anne R. Pramaggiore Management For For 1h Elect Director Samuel C. Scott, III Management For For 1i Elect Director Bradley E. Singer Management For For 1j Elect Director John A. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Encourage Suppliers to Produce Sustainability Reports Shareholder Against Against 5 Report on Political Contributions Shareholder Against Against NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Greg L. Armstrong Management For For 1C Elect Director Ben A. Guill Management For For 1D Elect Director David D. Harrison Management For For 1E Elect Director Roger L. Jarvis Management For For 1F Elect Director Eric L. Mattson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For NETSUITE INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Beane III Management For For 1.2 Elect Director Deborah Farrington Management For For 1.3 Elect Director Edward Zander Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For NIKE, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Political Contributions Shareholder Against Against NOBLE ENERGY, INC. Meeting Date:APR 23, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Charles D. Davidson Management For For 1.5 Elect Director Thomas J. Edelman Management For For 1.6 Elect Director Eric P. Grubman Management For For 1.7 Elect Director Kirby L. Hedrick Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Amend Bylaws to Change Certain Provisions Management For For NOVOZYMES A/S Meeting Date:FEB 28, 2013 Record Date:FEB 21, 2013 Meeting Type:ANNUAL Ticker:NZYM B Security ID:K7317J133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Approve Financial Statements and Statutory Reports Management For Did Not Vote 3 Approve Allocation of Income and Dividends of DKK 2.20 per Share Management For Did Not Vote 4 Approve Unchanged Remuneration of Directors and Audit Committee Management For Did Not Vote 5 Relect Henrik Gurtler (Chairman) as Director Management For Did Not Vote 6 Relect Kurt Nielsen (Vice-Chairman) as Director Management For Did Not Vote 7a Reelect Lena Olving as Director Management For Did Not Vote 7b Reelect Jorgen Rasmussen as Director Management For Did Not Vote 7c Reelect Agnete Raaschou-Nielsen as Director Management For Did Not Vote 7d Reelect Mathias Uhlen as Director Management For Did Not Vote 8 Ratify PricewaterhouseCoopers Statsautoriseret Revisionspartnerselskab as Auditors Management For Did Not Vote 9a Approve Reduction of DKK 10.6 Million in Share Capital via Share Cancellation Management For Did Not Vote 9b Authorize Board or Chairman of Meeting to Make Editorial Changes to Adopted Resolutions in Connection with Registration Management For Did Not Vote 10 Other Business Management None None NUANCE COMMUNICATIONS, INC. Meeting Date:JAN 25, 2013 Record Date:DEC 04, 2012 Meeting Type:ANNUAL Ticker:NUAN Security ID:67020Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul A. Ricci Management For For 1b Elect Director Robert G. Teresi Management For For 1c Elect Director Robert J. Frankenberg Management For Against 1d Elect Director Katharine A. Martin Management For Against 1e Elect Director Patrick T. Hackett Management For For 1f Elect Director William H. Janeway Management For For 1g Elect Director Mark B. Myers Management For Against 1h Elect Director Philip J. Quigley Management For For 1i Elect Director Mark R. Laret Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For OCEANEERING INTERNATIONAL, INC. Meeting Date:APR 26, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul B. Murphy, Jr. Management For For 1.2 Elect Director Harris J. Pappas Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ONYX PHARMACEUTICALS, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ONXX Security ID:683399109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Corinne H. Nevinny Management For For 1.2 Elect Director Thomas G. Wiggans Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For Against ORACLE CORPORATION Meeting Date:NOV 07, 2012 Record Date:SEP 10, 2012 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For Withhold 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Donald L. Lucas Management For For 1.12 Elect Director Naomi O. Seligman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Non-Employee Director Stock Option Plan Management For Against 4 Ratify Auditors Management For For 5 Adopt Multiple Performance Metrics Under Executive Incentive Plans Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Adopt Retention Ratio for Executives/Directors Shareholder Against Against 8 Pro-rata Vesting of Equity Awards Shareholder Against For PALO ALTO NETWORKS, INC. Meeting Date:DEC 12, 2012 Record Date:OCT 15, 2012 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John M. Donovan Management For For 1b Elect Director Nir Zuk Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PERRIGO COMPANY Meeting Date:NOV 06, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL Ticker:PRGO Security ID:714290103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary M. Cohen Management For For 1.2 Elect Director David T. Gibbons Management For For 1.3 Elect Director Ran Gottfried Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 23, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy L. Dove Management For For 1.2 Elect Director Charles E. Ramsey, Jr. Management For For 1.3 Elect Director Frank A. Risch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against POWER INTEGRATIONS, INC. Meeting Date:JUN 03, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:POWI Security ID:739276103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Balu Balakrishnan Management For For 1.2 Elect Director Alan D. Bickell Management For For 1.3 Elect Director Nicholas E. Brathwaite Management For For 1.4 Elect Director William George Management For For 1.5 Elect Director Balakrishnan S. Iyer Management For Withhold 1.6 Elect Director E. Floyd Kvamme Management For For 1.7 Elect Director Steven J. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PRADA S.P.A. Meeting Date:MAY 23, 2013 Record Date: Meeting Type:ANNUAL Ticker:01913 Security ID:T7733C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Accept Financial Statements and Statutory Reports Management For For 1.b Approve Allocation of Income Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 14, 2012 Record Date:JUN 12, 2012 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Donegan Management For For 1.2 Elect Director Vernon E. Oechsle Management For For 1.3 Elect Director Ulrich Schmidt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For PRICELINE.COM INCORPORATED Meeting Date:JUN 06, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Armstrong Management For For 1.2 Elect Director Howard W. Barker, Jr. Management For For 1.3 Elect Director Jeffery H. Boyd Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Nancy B. Peretsman Management For For 1.8 Elect Director Thomas E. Rothman Management For For 1.9 Elect Director Craig W. Rydin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 05, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For Against 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Duane A. Nelles Management For For 1i Elect Director Francisco Ros Management For For 1j Elect Director Brent Scowcroft Management For For 1k Elect Director Marc I. Stern Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RACKSPACE HOSTING, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:RAX Security ID:750086100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Lanham Napier Management For For 1.2 Elect Director George J. Still, Jr. Management For For 1.3 Elect Director Michael Sam Gilliland Management For For 2 Ratify Auditors Management For For RED HAT, INC. Meeting Date:AUG 09, 2012 Record Date:JUN 15, 2012 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Marye Anne Fox Management For For 2 Elect Director Donald H. Livingstone Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Shareholder Against For SALESFORCE.COM, INC. Meeting Date:MAR 20, 2013 Record Date:FEB 08, 2013 Meeting Type:SPECIAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For SALESFORCE.COM, INC. Meeting Date:JUN 06, 2013 Record Date:MAY 06, 2013 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stratton Sclavos Management For For 1.2 Elect Director Lawrence Tomlinson Management For For 1.3 Elect Director Shirley Young Management For For 2 Declassify the Board of Directors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin L. Beebe Management For For 1.2 Elect Director Jack Langer Management For For 1.3 Elect Director Jeffrey A. Stoops Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For SEMTECH CORPORATION Meeting Date:JUN 20, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director W. Dean Baker Management For For 1.3 Elect Director James P. Burra Management For For 1.4 Elect Director Bruce C. Edwards Management For For 1.5 Elect Director Rockell N. Hankin Management For For 1.6 Elect Director James T. Lindstrom Management For For 1.7 Elect Director Mohan R. Maheswaran Management For For 1.8 Elect Director John L. Piotrowski Management For For 1.9 Elect Director Carmelo J. Santoro Management For For 1.10 Elect Director Sylvia Summers Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against SERVICENOW, INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul V. Barber Management For For 1.2 Elect Director Ronald E. F. Codd Management For For 1.3 Elect Director Frank Slootman Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For SIGMA-ALDRICH CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Rebecca M. Bergman Management For For 1b Elect Director George M. Church Management For For 1c Elect Director Michael L. Marberry Management For For 1d Elect Director W. Lee McCollum Management For For 1e Elect Director Avi M. Nash Management For For 1f Elect Director Steven M. Paul Management For For 1g Elect Director J. Pedro Reinhard Management For For 1h Elect Director Rakesh Sachdev Management For For 1i Elect Director D. Dean Spatz Management For For 1j Elect Director Barrett A. Toan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOLARWINDS, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:SWI Security ID:83416B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Benjamin Nye Management For For 1.2 Elect Director Kevin B. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adjourn Meeting Management For For SPLUNK INC. Meeting Date:JUN 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:SPLK Security ID:848637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Hornik Management For For 1.2 Elect Director Thomas M. Neustaetter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year STARZ Meeting Date:JUN 06, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:STRZA Security ID:85571Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Maffei Management For Withhold 1.2 Elect Director Irving L. Azoff Management For Withhold 1.3 Elect Director Susan M. Lyne Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Amend Charter to Recapitalize the Company by Deleting Provisions Relating to the Company's Capital and Starz Tracking Stock Groups Management For For 5 Authorize a New Class of Common Stock Management For For 6 Reclassify Each Share of Each Series of the Company's Existing Liberty Capital Common Stock Into One Share of the Corresponding Series of the Company's Common Stock Management For For 7 Amend Charter to Make Certain Conforming Changes that Will be Necessary as a Result of the Charter Proposals Management For For 8 Ratify Auditors Management For For STERICYCLE, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For Against 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Thomas D. Brown Management For For 1e Elect Director Rod F. Dammeyer Management For For 1f Elect Director William K. Hall Management For For 1g Elect Director Jonathan T. Lord Management For For 1h Elect Director John Patience Management For For 1i Elect Director Ronald G. Spaeth Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against STRYKER CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For Against 1e Elect Director Allan C. Golston Management For For 1f Elect Director Howard L. Lance Management For For 1g Elect Director Kevin A. Lobo Management For For 1h Elect Director William U. Parfet Management For Against 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TENCENT HOLDINGS LTD. Meeting Date:MAY 15, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL Ticker:00700 Security ID:G87572148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Zhang Zhidong as Director Management For For 3a2 Elect Ian Charles Stone as Director Management For For 3a3 Elect Jacobus Petrus Bekker as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Share Repurchase Program Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against THE ADT CORPORATION Meeting Date:MAR 14, 2013 Record Date:JAN 16, 2013 Meeting Type:ANNUAL Ticker:ADT Security ID:00101J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Colligan Management For For 1.2 Elect Director Timothy Donahue Management For For 1.3 Elect Director Robert Dutkowsky Management For For 1.4 Elect Director Bruce Gordon Management For For 1.5 Elect Director Naren Gursahaney Management For For 1.6 Elect Director Bridgette Heller Management For For 1.7 Elect Director Kathleen Hyle Management For For 1.8 Elect Director Keith Meister Management For For 1.9 Elect Director Dinesh Paliwal Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE ADVISORY BOARD COMPANY Meeting Date:SEP 11, 2012 Record Date:JUL 18, 2012 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director Peter J. Grua Management For For 1.3 Elect Director Kelt Kindick Management For For 1.4 Elect Director Robert W. Musslewhite Management For For 1.5 Elect Director Mark R. Neaman Management For For 1.6 Elect Director Leon D. Shapiro Management For For 1.7 Elect Director Frank J. Williams Management For For 1.8 Elect Director LeAnne M. Zumwalt Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOEING COMPANY Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Ronald A. Williams Management For For 1k Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Submit SERP to Shareholder Vote Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For THE ULTIMATE SOFTWARE GROUP, INC. Meeting Date:MAY 20, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:ULTI Security ID:90385D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott Scherr Management For For 2 Elect Director Alois T. Leiter Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THERMO FISHER SCIENTIFIC INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:TMO Security ID:883556102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director C. Martin Harris Management For For 1b Elect Director Judy C. Lewent Management For For 1c Elect Director Jim P. Manzi Management For For 1d Elect Director Lars R. Sorensen Management For For 1e Elect Director Elaine S. Ullian Management For For 1f Elect Director Marc N. Casper Management For For 1g Elect Director Nelson J. Chai Management For For 1h Elect Director Tyler Jacks Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 03, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For Against 1b Elect Director Edson Bueno Management For For 1c Elect Director Richard T. Burke Management For Against 1d Elect Director Robert J. Darretta Management For For 1e Elect Director Stephen J. Hemsley Management For For 1f Elect Director Michele J. Hooper Management For For 1g Elect Director Rodger A. Lawson Management For For 1h Elect Director Douglas W. Leatherdale Management For Against 1i Elect Director Glenn M. Renwick Management For For 1j Elect Director Kenneth I. Shine Management For For 1k Elect Director Gail R. Wilensky Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against UNIVERSAL DISPLAY CORPORATION Meeting Date:JUN 20, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:PANL Security ID:91347P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sherwin I. Seligsohn Management For For 1.2 Elect Director Steven V. Abramson Management For For 1.3 Elect Director Sidney D. Rosenblatt Management For For 1.4 Elect Director Leonard Becker Management For For 1.5 Elect Director Elizabeth H. Gemmill Management For Withhold 1.6 Elect Director C. Keith Hartley Management For For 1.7 Elect Director Lawrence Lacerte Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For Against VERISIGN, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:VRSN Security ID:92343E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D. James Bidzos Management For For 1.2 Elect Director William L. Chenevich Management For For 1.3 Elect Director Kathleen A. Cote Management For For 1.4 Elect Director Roger H. Moore Management For For 1.5 Elect Director John D. Roach Management For For 1.6 Elect Director Louis A. Simpson Management For For 1.7 Elect Director Timothy Tomlinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VISA INC. Meeting Date:JAN 30, 2013 Record Date:DEC 04, 2012 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary P. Coughlan Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Joseph W. Saunders Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director William S. Shanahan Management For For 1k Elect Director John A. Swainson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against VMWARE, INC. Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:VMW Security ID:928563402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For WATERS CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WORKDAY, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George ('Skip') Battle Management For For 1.2 Elect Director Michael M. McNamara Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For YAHOO! INC. Meeting Date:JUN 25, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Hayes Management For For 1.2 Elect Director Susan M. James Management For For 1.3 Elect Director Max R. Levchin Management For For 1.4 Elect Director Peter Liguori Management For For 1.5 Elect Director Daniel S. Loeb Management For For 1.6 Elect Director Marissa A. Mayer Management For For 1.7 Elect Director Thomas J. McInerney Management For For 1.8 Elect Director Maynard G. Webb, Jr. Management For For 1.9 Elect Director Harry J. Wilson Management For For 1.10 Elect Director Michael J. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against 5 Report on Political Contributions Shareholder Against For YELP INC. Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:YELP Security ID:985817105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Anderson Management For For 1.2 Elect Director Peter Fenton Management For For 1.3 Elect Director Jeremy Levine Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Growth Fund 3M COMPANY Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda G. Alvarado Management For For 1b Elect Director Vance D. Coffman Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director W. James Farrell Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Muhtar Kent Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director Robert S. Morrison Management For For 1i Elect Director Aulana L. Peters Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Robert J. Ulrich Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against Against 5 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against ABB LTD. Meeting Date:APR 25, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:ABBN Security ID:000375204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1 Accept Financial Statements and Statutory Reports Management For For 2.2 Approve Remuneration Report Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Allocation of Income and Dividends of CHF 0.68 per Share Management For For 5 Approve Creation of CHF 206 Million Pool of Capital without Preemptive Rights Management For For 6.1 Reelect Roger Agnelli as Director Management For For 6.2 Reelect Louis Hughes as Director Management For For 6.3 Reelect Hans Maerki as Director Management For For 6.4 Reelect Michel de Rosen as Director Management For For 6.5 Reelect Michael Treschow as Director Management For For 6.6 Reelect Jacob Wallenberg as Director Management For For 6.7 Reelect Ying Yeh as Director Management For For 6.8 Reelect Hubertus von Gruenberg as Director Management For For 7 Ratify Ernst & Young AG as Auditors Management For For ABBOTT LABORATORIES Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Label and Eliminate GMO Ingredients in Products Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against 8 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 9 Pro-rata Vesting of Equity Awards Shareholder Against Against ABBVIE INC. Meeting Date:MAY 06, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H.L. Burnside Management For For 1.2 Elect Director Edward J. Rapp Management For For 1.3 Elect Director Roy S. Roberts Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For ACME PACKET, INC. Meeting Date:MAR 28, 2013 Record Date:FEB 22, 2013 Meeting Type:SPECIAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For AETNA INC. Meeting Date:MAY 17, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fernando Aguirre Management For For 1b Elect Director Mark T. Bertolini Management For For 1c Elect Director Frank M. Clark Management For For 1d Elect Director Betsy Z. Cohen Management For For 1e Elect Director Molly J. Coye Management For Against 1f Elect Director Roger N. Farah Management For For 1g Elect Director Barbara Hackman Franklin Management For For 1h Elect Director Jeffrey E. Garten Management For For 1i Elect Director Ellen M. Hancock Management For For 1j Elect Director Richard J. Harrington Management For For 1k Elect Director Edward J. Ludwig Management For For 1l Elect Director Joseph P. Newhouse Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Reduce Supermajority Vote Requirement Shareholder Against For 7 Enhance Board Oversight of Political Contributions Shareholder Against Against AFLAC INCORPORATED Meeting Date:MAY 06, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director E. Stephen Purdom Management For For 1k Elect Director Barbara K. Rimer Management For For 1l Elect Director Melvin T. Stith Management For For 1m Elect Director David Gary Thompson Management For For 1n Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 20, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul N. Clark Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Tadataka Yamada Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For AIR FRANCE KLM Meeting Date:MAY 16, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:AF Security ID:009119108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Maryse Aulagnon as Director Management For Against 6 Reelect Peter Hartman as Director Management For Against 7 Elect Isabelle Bouillot as Director Management For For 8 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 120 Million Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 60 Million Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million Management For For 12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholders Vote Under Items 10 and 11 Management For For 13 Authorize Capitalization of Reserves of Up to EUR 120 Million for Bonus Issue or Increase in Par Value Management For For 14 Approve Employee Stock Purchase Plan Management For Against 15 Authorize Filing of Required Documents/Other Formalities Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 24, 2013 Record Date:NOV 30, 2012 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Davis, III Management For For 1b Elect Director W. Douglas Ford Management For For 1c Elect Director Evert Henkes Management For For 1d Elect Director Margaret G. McGlynn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Shareholder Against For ALASKA AIR GROUP, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:ALK Security ID:011659109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William S. Ayer Management For For 1.2 Elect Director Patricia M. Bedient Management For For 1.3 Elect Director Marion C. Blakey Management For For 1.4 Elect Director Phyllis J. Campbell Management For For 1.5 Elect Director Jessie J. Knight, Jr. Management For For 1.6 Elect Director R. Marc Langland Management For For 1.7 Elect Director Dennis F. Madsen Management For For 1.8 Elect Director Byron I. Mallott Management For For 1.9 Elect Director J. Kenneth Thompson Management For For 1.10 Elect Director Bradley D. Tilden Management For For 1.11 Elect Director Eric K. Yeaman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 04, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Gary Ellmer Management For For 1.3 Elect Director Timothy P. Flynn Management For Withhold 1.4 Elect Director Maurice J. Gallagher, Jr. Management For For 1.5 Elect Director Linda A. Marvin Management For For 1.6 Elect Director Charles W. Pollard Management For For 1.7 Elect Director John Redmond Management For Withhold 2 Ratify Auditors Management For For ALLERGAN, INC. Meeting Date:APR 30, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Dawn Hudson Management For For 1e Elect Director Trevor M. Jones Management For For 1f Elect Director Louis J. Lavigne, Jr. Management For For 1g Elect Director Peter J. McDonnell Management For For 1h Elect Director Timothy D. Proctor Management For For 1i Elect Director Russell T. Ray Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5.1 Provide Right to Act by Written Consent Shareholder Against For 5.2 Report on Lobbying Payments and Policy Shareholder Against Against ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MDRX Security ID:01988P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stuart L. Bascomb Management For For 1b Elect Director Paul M. Black Management For For 1c Elect Director Dennis H. Chookaszian Management For For 1d Elect Director Robert J. Cindrich Management For For 1e Elect Director Michael A. Klayko Management For For 1f Elect Director Anita V. Pramoda Management For For 1g Elect Director David D. Stevens Management For For 1h Elect Director Ralph H. 'Randy' Thurman Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For AMAZON.COM, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Report on Political Contributions Shareholder Against For AMERICA MOVIL SAB DE CV Meeting Date:APR 22, 2013 Record Date:APR 01, 2013 Meeting Type:SPECIAL Ticker:AMXL Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors for Series L Shares Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against AMERICAN EXPRESS COMPANY Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charlene Barshefsky Management For Withhold 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Peter Chernin Management For For 1.5 Elect Director Anne Lauvergeon Management For For 1.6 Elect Director Theodore J. Leonsis Management For For 1.7 Elect Director Richard C. Levin Management For For 1.8 Elect Director Richard A. McGinn Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Daniel L. Vasella Management For For 1.12 Elect Director Robert D. Walter Management For For 1.13 Elect Director Ronald A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Ronald M. Dykes Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Right to Call Special Meeting Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 13, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen P. Adik Management For For 1b Elect Director Martha Clark Goss Management For For 1c Elect Director Julie A. Dobson Management For For 1d Elect Director Paul J. Evanson Management For For 1e Elect Director Richard R. Grigg Management For For 1f Elect Director Julia L. Johnson Management For For 1g Elect Director George MacKenzie Management For For 1h Elect Director William J. Marrazzo Management For For 1i Elect Director Jeffry E. Sterba Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMGEN INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Tyler Jacks Management For For 1.10 Elect Director Gilbert S. Omenn Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Leonard D. Schaeffer Management For For 1.13 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin P. Chilton Management For For 1b Elect Director Luke R. Corbett Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Preston M. Geren, III Management For For 1g Elect Director Charles W. Goodyear Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Eric D. Mullins Management For For 1j Elect Director Paula Rosput Reynolds Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against APPLE INC. Meeting Date:FEB 27, 2013 Record Date:JAN 02, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Amend Articles of Incorporation Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Establish Board Committee on Human Rights Shareholder Against Against ARKANSAS BEST CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:ABFS Security ID:040790107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For For 1.2 Elect Director Fred A. Allardyce Management For Withhold 1.3 Elect Director William M. Legg Management For For 1.4 Elect Director Judy R. McReynolds Management For For 1.5 Elect Director John H. Morris Management For For 1.6 Elect Director Craig E. Philip Management For For 1.7 Elect Director Steven L. Spinner Management For For 1.8 Elect Director Janice E. Stipp Management For For 1.9 Elect Director Robert A. Young, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUTODESK, INC. Meeting Date:JUN 13, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director J. Hallam Dawson Management For For 1d Elect Director Thomas Georgens Management For For 1e Elect Director Per-Kristian Halvorsen Management For Against 1f Elect Director Mary T. McDowell Management For For 1g Elect Director Lorrie M. Norrington Management For For 1h Elect Director Stacy J. Smith Management For For 1i Elect Director Steven M. West Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUTOMATIC DATA PROCESSING, INC. Meeting Date:NOV 13, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:ADP Security ID:053015103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ellen R. Alemany Management For For 1.2 Elect Director Gregory D. Brenneman Management For For 1.3 Elect Director Leslie A. Brun Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Eric C. Fast Management For For 1.6 Elect Director Linda R. Gooden Management For For 1.7 Elect Director R. Glenn Hubbard Management For For 1.8 Elect Director John P. Jones Management For For 1.9 Elect Director Carlos A. Rodriguez Management For For 1.10 Elect Director Enrique T. Salem Management For For 1.11 Elect Director Gregory L. Summe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVERY DENNISON CORPORATION Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:AVY Security ID:053611109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bradley A. Alford Management For For 1.2 Elect Director Anthony K. Anderson Management For For 1.3 Elect Director Rolf L. Borjesson Management For For 1.4 Elect Director John T. Cardis Management For For 1.5 Elect Director David E. I. Pyott Management For For 1.6 Elect Director Dean A. Scarborough Management For For 1.7 Elect Director Patrick T. Siewert Management For For 1.8 Elect Director Julia A. Stewart Management For For 1.9 Elect Director Martha N. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BAXTER INTERNATIONAL INC. Meeting Date:MAY 07, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:BAX Security ID:071813109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas F. Chen Management For For 1b Elect Director Blake E. Devitt Management For For 1c Elect Director John D. Forsyth Management For For 1d Elect Director Gail D. Fosler Management For For 1e Elect Director Carole J. Shapazian Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Provide Right to Call Special Meeting Management For For BERKSHIRE HATHAWAY INC. Meeting Date:MAY 04, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Donald R. Keough Management For For 1.10 Elect Director Thomas S. Murphy Management For For 1.11 Elect Director Ronald L. Olson Management For For 1.12 Elect Director Walter Scott, Jr. Management For For 1.13 Elect Director Meryl B. Witmer Management For For 2 Adopt Quantitative Goals for GHG and Other Air Emissions Shareholder Against For BIOGEN IDEC INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 1.12 Elect Director William D. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Stock Retention/Holding Period Shareholder Against Against BLACKROCK, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Dennis D. Dammerman Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director David H. Komansky Management For For 1g Elect Director James E. Rohr Management For For 1h Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jere A. Drummond Management For For 2 Elect Director John R. McKernan, Jr. Management For For 3 Elect Director Ernest J. Novak, Jr. Management For For 4 Elect Director James R. Verrier Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder For For BP PLC Meeting Date:APR 11, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BUNGE LIMITED Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bernard de La Tour d'Auvergne Lauraguais Management For For 1b Elect Director William Engels Management For For 1c Elect Director L. Patrick Lupo Management For For 1d Elect Director Soren Schroder Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to determine the independent auditor's fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For C.H. ROBINSON WORLDWIDE, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:CHRW Security ID:12541W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Scott P. Anderson Management For For 1b Elect Director Mary J. Steele Guilfoile Management For For 1c Elect Director Jodee A. Kozlak Management For For 1d Elect Director ReBecca Koenig Roloff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For CANADIAN NATIONAL RAILWAY COMPANY Meeting Date:APR 23, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:CNR Security ID:136375102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Armellino Management For For 1.2 Elect Director A. Charles Baillie Management For For 1.3 Elect Director Hugh J. Bolton Management For For 1.4 Elect Director Donald J. Carty Management For For 1.5 Elect Director Gordon D. Giffin Management For For 1.6 Elect Director Edith E. Holiday Management For For 1.7 Elect Director V. Maureen Kempston Darkes Management For For 1.8 Elect Director Denis Losier Management For For 1.9 Elect Director Edward C. Lumley Management For For 1.10 Elect Director David G.A. McLean Management For For 1.11 Elect Director Claude Mongeau Management For For 1.12 Elect Director James E. O'Connor Management For For 1.13 Elect Director Robert Pace Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CANADIAN PACIFIC RAILWAY LIMITED Meeting Date:MAY 01, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:CP Security ID:13645T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Deloitte LLP as Auditors Management For For 2 Advisory Vote on Executive Compensation Approach Management For Against 3.1 Elect Director William A. Ackman Management For For 3.2 Elect Director Gary F. Colter Management For For 3.3 Elect Director Isabelle Courville Management For For 3.4 Elect Director Paul G. Haggis Management For For 3.5 Elect Director E. Hunter Harrison Management For For 3.6 Elect Director Paul C. Hilal Management For For 3.7 Elect Director Krystyna T. Hoeg Management For For 3.8 Elect Director Richard C. Kelly Management For For 3.9 Elect Director Rebecca MacDonald Management For For 3.10 Elect Director Anthony R. Melman Management For For 3.11 Elect Director Linda J. Morgan Management For For 3.12 Elect Director Andrew F. Reardon Management For For 3.13 Elect Director Stephen C. Tobias Management For For CARDINAL HEALTH, INC. Meeting Date:NOV 02, 2012 Record Date:SEP 06, 2012 Meeting Type:ANNUAL Ticker:CAH Security ID:14149Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Colleen F. Arnold Management For For 1.2 Elect Director George S. Barrett Management For For 1.3 Elect Director Glenn A. Britt Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Calvin Darden Management For For 1.6 Elect Director Bruce L. Downey Management For For 1.7 Elect Director John F. Finn Management For For 1.8 Elect Director Clayton M. Jones Management For For 1.9 Elect Director Gregory B. Kenny Management For For 1.10 Elect Director David P. King Management For For 1.11 Elect Director Richard C. Notebaert Management For For 1.12 Elect Director Jean G. Spaulding Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against CAREFUSION CORPORATION Meeting Date:APR 15, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Philip L. Francis Management For For 1b Elect Director Robert F. Friel Management For For 1c Elect Director Gregory T. Lucier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against For 5 Declassify the Board of Directors Shareholder Against For CARNIVAL CORPORATION Meeting Date:APR 17, 2013 Record Date:FEB 19, 2013 Meeting Type:ANNUAL Ticker:CCL Security ID:143658300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Micky Arison As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 2 Reelect Jonathon Band As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 3 Reelect Arnold W. Donald As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 4 Reelect Pier Luigi Foschi As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 5 Reelect Howard S. Frank As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 6 Reelect Richard J. Glasier As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 7 Reelect Debra Kelly-Ennis As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 8 Reelect John Parker As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 9 Reelect Stuart Subotnick As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 10 Reelect Laura Weil As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 11 Reelect Randall J. Weisenburger As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 12 Reappoint The UK Firm Of PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation Management For For 13 Authorize The Audit Committee Of Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc Management For For 14 Receive The UK Accounts And Reports Of The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2011 Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Approve Remuneration of Executive Directors Management For For 17 Authorize Issue of Equity with Pre-emptive Rights Management For For 18 Authorize Issue of Equity without Pre-emptive Rights Management For For 19 Authorize Shares for Market Purchase Management For For CATERPILLAR INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director David R. Goode Management For For 1.5 Elect Director Jesse J. Greene, Jr. Management For For 1.6 Elect Director Jon M. Huntsman, Jr. Management For For 1.7 Elect Director Peter A. Magowan Management For For 1.8 Elect Director Dennis A. Muilenburg Management For For 1.9 Elect Director Douglas R. Oberhelman Management For For 1.10 Elect Director William A. Osborn Management For For 1.11 Elect Director Charles D. Powell Management For For 1.12 Elect Director Edward B. Rust, Jr. Management For For 1.13 Elect Director Susan C. Schwab Management For For 1.14 Elect Director Joshua I. Smith Management For For 1.15 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 8 Review and Assess Human Rights Policies Shareholder Against Against 9 Prohibit Sales to the Government of Sudan Shareholder Against Against CELANESE CORPORATION Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jay V. Ihlenfeld Management For For 1b Elect Director Mark C. Rohr Management For For 1c Elect Director Farah M. Walters Management For For 1d Elect Director Edward G. Galante Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 25, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Six Directors Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 3 Approve Executive Compensation Policy Management For For 4 Approve Compensation of Chairman/CEO Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against CISCO SYSTEMS, INC. Meeting Date:NOV 15, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director M. Michele Burns Management For For 1d Elect Director Michael D. Capellas Management For For 1e Elect Director Larry R. Carter Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For Against 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Richard M. Kovacevich Management For For 1k Elect Director Roderick C. McGeary Management For For 1l Elect Director Arun Sarin Management For For 1m Elect Director Steven M. West Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Eliminating Conflict Minerals from Supply Chain Shareholder Against Against CITRIX SYSTEMS, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark B. Templeton Management For For 1b Elect Director Stephen M. Dow Management For For 1c Elect Director Godfrey R. Sullivan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMPUTER SCIENCES CORPORATION Meeting Date:AUG 07, 2012 Record Date:JUN 11, 2012 Meeting Type:ANNUAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Irving W. Bailey, II Management For Against 2 Elect Director David J. Barram Management For Against 3 Elect Director Stephen L. Baum Management For Against 4 Elect Director Erik Brynjolfsson Management For For 5 Elect Director Rodney F. Chase Management For Against 6 Elect Director Judith R. Haberkorn Management For Against 7 Elect Director J. Michael Lawrie Management For For 8 Elect Director Chong Sup Park Management For Against 9 Elect Director Lawrence A. Zimmerman Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 11 Ratify Auditors Management For Against CONOCOPHILLIPS Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director James E. Copeland, Jr. Management For For 1d Elect Director Jody L. Freeman Management For For 1e Elect Director Gay Huey Evans Management For For 1f Elect Director Ryan M. Lance Management For For 1g Elect Director Mohd H. Marican Management For For 1h Elect Director Robert A. Niblock Management For For 1i Elect Director Harald J. Norvik Management For For 1j Elect Director William E. Wade, Jr. Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against For COVANCE INC. Meeting Date:MAY 07, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:CVD Security ID:222816100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph L. Herring Management For For 1.2 Elect Director John McCartney Management For For 1.3 Elect Director Bradley T. Sheares Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For COVIDIEN PLC Meeting Date:MAR 20, 2013 Record Date:JAN 10, 2013 Meeting Type:ANNUAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jose E. Almeida Management For For 1b Elect Director Joy A. Amundson Management For For 1c Elect Director Craig Arnold Management For For 1d Elect Director Robert H. Brust Management For For 1e Elect Director John M. Connors, Jr. Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Randall J. Hogan, III Management For For 1h Elect Director Martin D. Madaus Management For For 1i Elect Director Dennis H. Reilley Management For For 1j Elect Director Joseph A. Zaccagnino Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Authorize Open-Market Purchases of Ordinary Shares Management For For 6 Authorize the Price Range at which the Company can Reissue Shares that it holds as Treasury Shares Management For For 7 Amend Articles of Association to expand the authority to execute instruments of transfer Management For For 8 Approve Creation of Distributable Reserves Management For For CVS CAREMARK CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. David Brown II Management For For 1.2 Elect Director David W. Dorman Management For For 1.3 Elect Director Anne M. Finucane Management For For 1.4 Elect Director Kristen Gibney Williams Management For For 1.5 Elect Director Larry J. Merlo Management For For 1.6 Elect Director Jean-Pierre Millon Management For For 1.7 Elect Director Richard J. Swift Management For For 1.8 Elect Director William C. Weldon Management For For 1.9 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Reduce Vote Requirement Under the Fair Price Provision Management For For 6 Report on Political Contributions Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against For 8 Report on Lobbying Payments and Policy Shareholder Against For DANAHER CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Ehrlich Management For For 1.2 Elect Director Linda Hefner Filler Management For For 1.3 Elect Director Teri List-Stoll Management For For 1.4 Elect Director Walter G. Lohr, Jr. Management For Against 1.5 Elect Director Steven M. Rales Management For For 1.6 Elect Director John T. Schwieters Management For For 1.7 Elect Director Alan G. Spoon Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Political Contributions Shareholder Against For DEERE & COMPANY Meeting Date:FEB 27, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Charles O. Holliday, Jr. Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Clayton M. Jones Management For For 1g Elect Director Joachim Milberg Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Thomas H. Patrick Management For For 1j Elect Director Aulana L. Peters Management For For 1k Elect Director Sherry M. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For For 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr. Management For For 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For ECOLAB INC. Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Baker, Jr. Management For For 1.2 Elect Director Barbara J. Beck Management For For 1.3 Elect Director Leslie S. Biller Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director Jerry A. Grundhofer Management For For 1.6 Elect Director Arthur J. Higgins Management For For 1.7 Elect Director Joel W. Johnson Management For For 1.8 Elect Director Michael Larson Management For For 1.9 Elect Director Jerry W. Levin Management For For 1.10 Elect Director Robert L. Lumpkins Management For For 1.11 Elect Director Victoria J. Reich Management For For 1.12 Elect Director Mary M. VanDeWeghe Management For For 1.13 Elect Director John J. Zillmer Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Ingram Management For For 1.2 Elect Director William J. Link Management For For 1.3 Elect Director Wesley W. von Schack Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Nonqualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Declassify the Board of Directors Management For For 7 Reduce Supermajority Vote Requirement Management For For 8 Amend Bylaws Call Special Meetings Shareholder Against For ELI LILLY AND COMPANY Meeting Date:MAY 06, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ralph Alvarez Management For For 2 Elect Director Winfried Bischoff Management For For 3 Elect Director R. David Hoover Management For For 4 Elect Director Franklyn G. Prendergast Management For For 5 Elect Director Kathi P. Seifert Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Amend Omnibus Stock Plan Management For For EMC CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director Edmund F. Kelly Management For For 1g Elect Director Judith A. Miscik Management For For 1h Elect Director Windle B. Priem Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Management For For 7 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against EMERSON ELECTRIC CO. Meeting Date:FEB 05, 2013 Record Date:NOV 27, 2012 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. A. H. Boersig Management For For 1.2 Elect Director J. B. Bolten Management For For 1.3 Elect Director M. S. Levatich Management For For 1.4 Elect Director R. L. Stephenson Management For Withhold 1.5 Elect Director A.A. Busch, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Management For For 5 Report on Sustainability Shareholder Against Against EQUIFAX INC. Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:EFX Security ID:294429105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Copeland, Jr. Management For For 1b Elect Director Robert D. Daleo Management For For 1c Elect Director Walter W. Driver, Jr. Management For For 1d Elect Director Mark L. Feidler Management For For 1e Elect Director L. Phillip Humann Management For For 1f Elect Director Siri S. Marshall Management For For 1g Elect Director John A. McKinley Management For For 1h Elect Director Richard F. Smith Management For For 1i Elect Director Mark B. Templeton Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXPEDIA, INC. Meeting Date:JUN 18, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George (Skip) Battle Management For For 1.2 Elect Director Pamela L. Coe Management For For 1.3 Elect Director Barry Diller Management For For 1.4 Elect Director Jonathan L. Dolgen Management For For 1.5 Elect Director Craig A. Jacobson Management For For 1.6 Elect Director Victor A. Kaufman Management For For 1.7 Elect Director Peter M. Kern Management For For 1.8 Elect Director Dara Khosrowshahi Management For For 1.9 Elect Director John C. Malone Management For For 1.10 Elect Director Jose A. Tazon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:EXPD Security ID:302130109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Peter J. Rose Management For For 2 Elect Director Robert R. Wright Management For For 3 Elect Director Mark A. Emmert Management For For 4 Elect Director R. Jordan Gates Management For For 5 Elect Director Dan P. Kourkoumelis Management For For 6 Elect Director Michael J. Malone Management For For 7 Elect Director John W. Meisenbach Management For For 8 Elect Director Liane J. Pelletier Management For For 9 Elect Director James L.k. Wang Management For For 10 Elect Director Tay Yoshitani Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 12 Approve Stock Option Plan Management For For 13 Ratify Auditors Management For For 14 Stock Retention Shareholder Against Against EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary G. Benanav Management For Against 1b Elect Director Maura C. Breen Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Nicholas J. LaHowchic Management For For 1e Elect Director Thomas P. Mac Mahon Management For Against 1f Elect Director Frank Mergenthaler Management For For 1g Elect Director Woodrow A. Myers, Jr. Management For For 1h Elect Director John O. Parker, Jr. Management For For 1i Elect Director George Paz Management For For 1j Elect Director William L. Roper Management For For 1k Elect Director Samuel K. Skinner Management For For 1l Elect Director Seymour Sternberg Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director U.M. Burns Management For For 1.4 Elect Director L.R. Faulkner Management For For 1.5 Elect Director J.S. Fishman Management For For 1.6 Elect Director H.H. Fore Management For For 1.7 Elect Director K.C. Frazier Management For For 1.8 Elect Director W.W. George Management For For 1.9 Elect Director S.J. Palmisano Management For For 1.10 Elect Director S.S. Reinemund Management For For 1.11 Elect Director R.W. Tillerson Management For For 1.12 Elect Director W.C. Weldon Management For For 1.13 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against 9 Adopt Sexual Orientation Anti-bias Policy Shareholder Against For 10 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 11 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FACEBOOK, INC. Meeting Date:JUN 11, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Donald E. Graham Management For Withhold 1.5 Elect Director Reed Hastings Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For FMC TECHNOLOGIES, INC. Meeting Date:MAY 03, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eleazar de Carvalho Filho Management For For 1b Elect Director Claire S. Farley Management For For 1c Elect Director Joseph H. Netherland Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against For FORD MOTOR COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Butler Management For For 1.2 Elect Director Kimberly A. Casiano Management For For 1.3 Elect Director Anthony F. Earley, Jr. Management For Against 1.4 Elect Director Edsel B. Ford II Management For Against 1.5 Elect Director William Clay Ford, Jr. Management For For 1.6 Elect Director Richard A. Gephardt Management For For 1.7 Elect Director James H. Hance, Jr. Management For For 1.8 Elect Director William W. Helman IV Management For For 1.9 Elect Director Jon M. Huntsman, Jr. Management For For 1.10 Elect Director Richard A. Manoogian Management For Against 1.11 Elect Director Ellen R. Marram Management For For 1.12 Elect Director Alan Mulally Management For For 1.13 Elect Director Homer A. Neal Management For For 1.14 Elect Director Gerald L. Shaheen Management For For 1.15 Elect Director John L. Thornton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Approval of Tax Benefits Preservation Plan Management For For 7 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 8 Amend Bylaws Call Special Meetings Shareholder Against For FORTINET, INC. Meeting Date:JUN 20, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ming Hsieh Management For For 1.2 Elect Director Christopher B. Paisley Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For FORWARD AIR CORPORATION Meeting Date:MAY 06, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:FWRD Security ID:349853101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce A. Campbell Management For For 1.2 Elect Director C. Robert Campbell Management For For 1.3 Elect Director C. John Langley, Jr. Management For For 1.4 Elect Director Tracy A. Leinbach Management For For 1.5 Elect Director Larry D. Leinweber Management For For 1.6 Elect Director G. Michael Lynch Management For For 1.7 Elect Director Ray A. Mundy Management For For 1.8 Elect Director Gary L. Paxton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENERAL DYNAMICS CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For Against 1.4 Elect Director William P. Fricks Management For For 1.5 Elect Director Paul G. Kaminski Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director Phebe N. Novakovic Management For For 1.9 Elect Director William A. Osborn Management For For 1.10 Elect Director Robert Walmsley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Review and Assess Human Rights Policy Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Ralph S. Larsen Management For For 12 Elect Director Rochelle B. Lazarus Management For For 13 Elect Director James J. Mulva Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Cessation of All Stock Options and Bonuses Shareholder Against Against 21 Establish Term Limits for Directors Shareholder Against Against 22 Require Independent Board Chairman Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against Against 24 Stock Retention/Holding Period Shareholder Against Against 25 Require More Director Nominations Than Open Seats Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel F. Akerson Management For For 1b Elect Director David Bonderman Management For Against 1c Elect Director Erroll B. Davis, Jr. Management For For 1d Elect Director Stephen J. Girsky Management For For 1e Elect Director E. Neville Isdell Management For For 1f Elect Director Robert D. Krebs Management For For 1g Elect Director Kathryn V. Marinello Management For For 1h Elect Director Michael G. Mullen Management For For 1i Elect Director James J. Mulva Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Thomas M. Schoewe Management For For 1l Elect Director Theodore M. Solso Management For For 1m Elect Director Carol M. Stephenson Management For For 1n Elect Director Cynthia A. Telles Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against For GILEAD SCIENCES, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director Carla A. Hills Management For For 1.4 Elect Director Kevin E. Lofton Management For For 1.5 Elect Director John W. Madigan Management For For 1.6 Elect Director John C. Martin Management For For 1.7 Elect Director Nicholas G. Moore Management For For 1.8 Elect Director Richard J. Whitley Management For For 1.9 Elect Director Gayle E. Wilson Management For Withhold 1.10 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against HAEMONETICS CORPORATION Meeting Date:JUL 27, 2012 Record Date:JUN 08, 2012 Meeting Type:ANNUAL Ticker:HAE Security ID:405024100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Size of Board Management For For 2.1 Elect Directors Paul Black Management For For 2.2 Elect Directors Ronald Gelbman Management For For 2.3 Elect Directors Richard Meelia Management For For 2.4 Elect Directors Ellen Zane Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For HALLIBURTON COMPANY Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan M. Bennett Management For For 1.2 Elect Director James R. Boyd Management For For 1.3 Elect Director Milton Carroll Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Murry S. Gerber Management For For 1.6 Elect Director Jose C. Grubisich Management For For 1.7 Elect Director Abdallah S. Jum'ah Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For Against 1.11 Elect Director Debra L. Reed Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Human Rights Risk Assessment Process Shareholder Against Against HARLEY-DAVIDSON, INC. Meeting Date:APR 27, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director R. John Anderson Management For For 1.3 Elect Director Richard R. Beattie Management For For 1.4 Elect Director Martha F. Brooks Management For For 1.5 Elect Director Michael J. Cave Management For For 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Donald A. James Management For Withhold 1.8 Elect Director Sara L. Levinson Management For For 1.9 Elect Director N. Thomas Linebarger Management For For 1.10 Elect Director George L. Miles, Jr. Management For Withhold 1.11 Elect Director James A. Norling Management For For 1.12 Elect Director Keith E. Wandell Management For For 1.13 Elect Director Jochen Zeitz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For Against HEARTLAND EXPRESS, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:HTLD Security ID:422347104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Gerdin Management For For 1.2 Elect Director Richard O. Jacobson Management For Withhold 1.3 Elect Director Benjamin J. Allen Management For For 1.4 Elect Director Lawrence D. Crouse Management For For 1.5 Elect Director James G. Pratt Management For For 1.6 Elect Director Tahira K. Hira Management For For 2 Ratify Auditors Management For For HENRY SCHEIN, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:HSIC Security ID:806407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stanley M. Bergman Management For For 1.2 Elect Director Gerald A. Benjamin Management For For 1.3 Elect Director James P. Breslawski Management For For 1.4 Elect Director Mark E. Mlotek Management For For 1.5 Elect Director Steven Paladino Management For Withhold 1.6 Elect Director Barry J. Alperin Management For For 1.7 Elect Director Paul Brons Management For For 1.8 Elect Director Donald J. Kabat Management For For 1.9 Elect Director Philip A. Laskawy Management For Withhold 1.10 Elect Director Karyn Mashima Management For For 1.11 Elect Director Norman S. Matthews Management For For 1.12 Elect Director Carol Raphael Management For For 1.13 Elect Director Bradley T. Sheares Management For For 1.14 Elect Director Louis W. Sullivan Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify Auditors Management For For HEWLETT-PACKARD COMPANY Meeting Date:MAR 20, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Against 1.2 Elect Director Shumeet Banerji Management For For 1.3 Elect Director Rajiv L. Gupta Management For Against 1.4 Elect Director John H. Hammergren Management For Against 1.5 Elect Director Raymond J. Lane Management For For 1.6 Elect Director Ann M. Livermore Management For For 1.7 Elect Director Gary M. Reiner Management For For 1.8 Elect Director Patricia F. Russo Management For For 1.9 Elect Director G. Kennedy Thompson Management For Against 1.10 Elect Director Margaret C. Whitman Management For For 1.11 Elect Director Ralph V. Whitworth Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Proxy Access Right Management For For 5 Amend Omnibus Stock Plan Management For For 6 Establish Environmental/Social Issue Board Committee Shareholder Against Against 7 Amend Human Rights Policies Shareholder Against Against 8 Stock Retention/Holding Period Shareholder Against Against HILL-ROM HOLDINGS, INC. Meeting Date:MAR 08, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director James R. Giertz Management For For 1.3 Elect Director Charles E. Golden Management For For 1.4 Elect Director John J. Greisch Management For For 1.5 Elect Director W August Hillenbrand Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOSPIRA, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Connie R. Curran Management For For 1b Elect Director William G. Dempsey Management For For 1c Elect Director Dennis M. Fenton Management For For 1d Elect Director Heino von Prondzynski Management For For 1e Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HSN, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:HSNI Security ID:404303109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Costello Management For For 1.2 Elect Director James M. Follo Management For For 1.3 Elect Director Mindy Grossman Management For For 1.4 Elect Director Stephanie Kugelman Management For For 1.5 Elect Director Arthur C. Martinez Management For For 1.6 Elect Director Thomas J. McInerney Management For Withhold 1.7 Elect Director John B. (Jay) Morse Management For For 1.8 Elect Director Ann Sarnoff Management For For 1.9 Elect Director Courtnee Ulrich Management For For 2 Ratify Auditors Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Bruner Management For For 1.2 Elect Director Artur G. Davis Management For For 1.3 Elect Director Thomas B. Fargo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IAC/INTERACTIVECORP Meeting Date:JUN 26, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:IACI Security ID:44919P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory R. Blatt Management For For 1.2 Elect Director Edgar Bronfman, Jr. Management For Withhold 1.3 Elect Director Chelsea Clinton Management For For 1.4 Elect Director Sonali De Rycker Management For For 1.5 Elect Director Barry Diller Management For For 1.6 Elect Director Michael D. Eisner Management For For 1.7 Elect Director Victor A. Kaufman Management For For 1.8 Elect Director Donald R. Keough Management For For 1.9 Elect Director Bryan Lourd Management For For 1.10 Elect Director Arthur C. Martinez Management For For 1.11 Elect Director David Rosenblatt Management For For 1.12 Elect Director Alan G. Spoon Management For For 1.13 Elect Director Alexander von Furstenberg Management For For 1.14 Elect Director Richard F. Zannino Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For IHS INC. Meeting Date:APR 10, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger Holtback Management For For 1.2 Elect Director Jean-Paul Montupet Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLINOIS TOOL WORKS INC. Meeting Date:MAY 03, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director Don H. Davis, Jr. Management For For 1d Elect Director James W. Griffith Management For For 1e Elect Director Robert C. McCormack Management For For 1f Elect Director Robert S. Morrison Management For For 1g Elect Director E. Scott Santi Management For For 1h Elect Director James A. Skinner Management For For 1i Elect Director David B. Smith, Jr. Management For For 1j Elect Director Pamela B. Strobel Management For For 1k Elect Director Kevin M. Warren Management For For 1l Elect Director Anre D. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against For ILLUMINA, INC. Meeting Date:MAY 29, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald Moller Management For For 1.2 Elect Director David R. Walt Management For For 1.3 Elect Director Robert S. Epstein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For INFORMATICA CORPORATION Meeting Date:MAY 24, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:INFA Security ID:45666Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark Garrett Management For For 1b Elect Director Gerald Held Management For For 1c Elect Director Charles J. Robel Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INGERSOLL-RAND PLC Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:IR Security ID:G47791101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann C. Berzin Management For For 1b Elect Director John Bruton Management For For 1c Elect Director Jared L. Cohon Management For For 1d Elect Director Gary D. Forsee Management For For 1e Elect Director Edward E. Hagenlocker Management For For 1f Elect Director Constance J. Horner Management For For 1g Elect Director Michael W. Lamach Management For For 1h Elect Director Theodore E. Martin Management For For 1i Elect Director Nelson Peltz Management For For 1j Elect Director John P. Surma Management For Against 1k Elect Director Richard J. Swift Management For For 1l Elect Director Tony L. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend the Company's Articles of Association to Give the Board of Directors Authority to Declare Non-Cash Dividends Management For For 6 Capital Reduction and Creation of Distributable Reserves Management For For 7 Amend the Company's Articles of Association to Expand the Authority to Execute Instruments of Transfer Management For For 8 Amend the Company's Articles of Association to Provide for Escheatment in Accordance with U.S. Laws Management For For INTEL CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For Against 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director James D. Plummer Management For For 1g Elect Director David S. Pottruck Management For For 1h Elect Director Frank D. Yeary Management For For 1i Elect Director David B. Yoffie Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against INTERVAL LEISURE GROUP, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:IILG Security ID:46113M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig M. Nash Management For For 1.2 Elect Director David Flowers Management For For 1.3 Elect Director Victoria L. Freed Management For For 1.4 Elect Director Gary S. Howard Management For For 1.5 Elect Director Lewis J. Korman Management For For 1.6 Elect Director Thomas J. Kuhn Management For For 1.7 Elect Director Thomas J. McInerney Management For For 1.8 Elect Director Thomas P. Murphy, Jr. Management For For 1.9 Elect Director Avy H. Stein Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Other Business Management For Against INTUITIVE SURGICAL, INC. Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amal M. Johnson Management For For 1.2 Elect Director Eric H. Halvorson Management For For 1.3 Elect Director Alan J. Levy Management For Against 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For JOHNSON & JOHNSON Meeting Date:APR 25, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary Sue Coleman Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Ian E.L. Davis Management For For 1.4 Elect Director Alex Gorsky Management For For 1.5 Elect Director Michael M.E. Johns Management For For 1.6 Elect Director Susan L. Lindquist Management For For 1.7 Elect Director Anne M. Mulcahy Management For Against 1.8 Elect Director Leo F. Mullin Management For For 1.9 Elect Director William D. Perez Management For For 1.10 Elect Director Charles Prince Management For Against 1.11 Elect Director A. Eugene Washington Management For For 1.12 Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JOHNSON CONTROLS, INC. Meeting Date:JAN 23, 2013 Record Date:NOV 15, 2012 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Julie L. Bushman Management For For 1.3 Elect Director Eugenio Clariond Reyes-Retana Management For For 1.4 Elect Director Jeffrey A. Joerres Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against LIVE NATION ENTERTAINMENT, INC. Meeting Date:JUN 06, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:LYV Security ID:538034109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Carleton Management For Against 1.2 Elect Director Michael Rapino Management For For 1.3 Elect Director Mark S. Shapiro Management For Against 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For LOCKHEED MARTIN CORPORATION Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nolan D. Archibald Management For For 1.2 Elect Director Rosalind G. Brewer Management For Against 1.3 Elect Director David B. Burritt Management For Against 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas J. Falk Management For For 1.6 Elect Director Marillyn A. Hewson Management For For 1.7 Elect Director Gwendolyn S. King Management For For 1.8 Elect Director James M. Loy Management For Against 1.9 Elect Director Douglas H. McCorkindale Management For Against 1.10 Elect Director Joseph W. Ralston Management For Against 1.11 Elect Director Anne Stevens Management For Against 1.12 Elect Director Robert J. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Act by Written Consent Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against LOGITECH INTERNATIONAL S.A. Meeting Date:SEP 05, 2012 Record Date:AUG 30, 2012 Meeting Type:ANNUAL Ticker:LOGN Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3.1 Appropriation Of Retained Earnings Management For For 3.2 Approve Dividends of CHF 0.81 per share from Capital Contribution Reserves Management For For 4 Approve Cancellation of Capital Authorization Management For For 5 Amend Omnibus Stock Plan Management For For 6 Authorize Repurchase of more than Ten Percent of Issued Share Capital Management For Against 7 Approve Discharge of Board and Senior Management Management For For 8 Declassify the Board of Directors Management For For 9.1 Reelect Erh-Hsun Chang as Director Management For For 9.2 Reelect Kee-Lock Chua as Director Management For For 9.3 Reelect Didier Hirsch as Director Management For For 10 Ratify PricewaterhouseCoopers SA as Auditors Management For For MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Howard Nye Management For For 1.2 Elect Director Laree E. Perez Management For Withhold 1.3 Elect Director Dennis L. Rediker Management For Withhold 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Ratify Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MASTERCARD INCORPORATED Meeting Date:JUN 18, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Nancy J. Karch Management For For 1g Elect Director Marc Olivie Management For For 1h Elect Director Rima Qureshi Management For For 1i Elect Director Jose Octavio Reyes Lagunes Management For For 1j Elect Director Mark Schwartz Management For For 1k Elect Director Jackson P. Tai Management For For 1l Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Peter Kasper Jakobsen Management For For 1i Elect Director Peter G. Ratcliffe Management For For 1j Elect Director Elliott Sigal Management For For 1k Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEDTRONIC, INC. Meeting Date:AUG 23, 2012 Record Date:JUN 25, 2012 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Victor J. Dzau Management For Withhold 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jack W. Schuler Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Adopt Proxy Access Right Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For MERCK & CO., INC. Meeting Date:MAY 28, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Report on Charitable and Political Contributions Shareholder Against Against 7 Report on Lobbying Activities Shareholder Against Against METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Michael A. Kelly Management For For 1.6 Elect Director Martin D. Madaus Management For For 1.7 Elect Director Hans Ulrich Maerki Management For For 1.8 Elect Director George M. Milne, Jr. Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against Against MOLEX INCORPORATED Meeting Date:OCT 26, 2012 Record Date:AUG 31, 2012 Meeting Type:ANNUAL Ticker:MOLX Security ID:608554101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michelle L. Collins Management For For 1.2 Elect Director Fred L. Krehbiel Management For For 1.3 Elect Director David L. Landsittel Management For For 1.4 Elect Director Joe W. Laymon Management For For 1.5 Elect Director James S. Metcalf Management For For 2 Ratify Auditors Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 03, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For Withhold 1.3 Elect Director Norman C. Epstein Management For For 1.4 Elect Director Benjamin M. Polk Management For Withhold 1.5 Elect Director Sydney Selati Management For For 1.6 Elect Director Harold C. Taber, Jr. Management For Withhold 1.7 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Greg L. Armstrong Management For For 1C Elect Director Ben A. Guill Management For For 1D Elect Director David D. Harrison Management For For 1E Elect Director Roger L. Jarvis Management For For 1F Elect Director Eric L. Mattson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For NEWCREST MINING LTD. Meeting Date:OCT 25, 2012 Record Date:OCT 23, 2012 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Gerard Michael Bond as a Director Management For For 2b Elect Vince Gauci as a Director Management For For 3 Approve the Adoption of the Remuneration Report Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Lewis Hay, III Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Michael H. Thaman Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against NIKE, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Political Contributions Shareholder Against Against NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley G. Bush Management For For 1.2 Elect Director Victor H. Fazio Management For For 1.3 Elect Director Donald E. Felsinger Management For For 1.4 Elect Director Stephen E. Frank Management For Against 1.5 Elect Director Bruce S. Gordon Management For For 1.6 Elect Director Madeleine A. Kleiner Management For For 1.7 Elect Director Karl J. Krapek Management For For 1.8 Elect Director Richard B. Myers Management For For 1.9 Elect Director Aulana L. Peters Management For Against 1.10 Elect Director Gary Roughead Management For For 1.11 Elect Director Thomas M. Schoewe Management For For 1.12 Elect Director Kevin W. Sharer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Edward P. Djerejian Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Ray R. Irani Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Aziz D. Syriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For ORACLE CORPORATION Meeting Date:NOV 07, 2012 Record Date:SEP 10, 2012 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For Withhold 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Donald L. Lucas Management For For 1.12 Elect Director Naomi O. Seligman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Non-Employee Director Stock Option Plan Management For Against 4 Ratify Auditors Management For For 5 Adopt Multiple Performance Metrics Under Executive Incentive Plans Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Adopt Retention Ratio for Executives/Directors Shareholder Against Against 8 Pro-rata Vesting of Equity Awards Shareholder Against For PALL CORPORATION Meeting Date:DEC 12, 2012 Record Date:OCT 23, 2012 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy E. Alving Management For For 1.2 Elect Director Robert B. Coutts Management For For 1.3 Elect Director Mark E. Goldstein Management For For 1.4 Elect Director Cheryl W. Grise Management For For 1.5 Elect Director Ronald L. Hoffman Management For For 1.6 Elect Director Lawrence D. Kingsley Management For For 1.7 Elect Director Dennis N. Longstreet Management For For 1.8 Elect Director B. Craig Owens Management For For 1.9 Elect Director Katharine L. Plourde Management For For 1.10 Elect Director Edward Travaglianti Management For For 1.11 Elect Director Bret W. Wise Management For For 2 Ratify Auditors Management For For 3 Amend Bylaws Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEABODY ENERGY CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Henry E. Lentz Management For For 1.6 Elect Director Robert A. Malone Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director John F. Turner Management For For 1.9 Elect Director Sandra A. Van Trease Management For For 1.10 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For PEPSICO, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Victor J. Dzau Management For For 1.6 Elect Director Ray L. Hunt Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director Indra K. Nooyi Management For For 1.9 Elect Director Sharon Percy Rockefeller Management For For 1.10 Elect Director James J. Schiro Management For For 1.11 Elect Director Lloyd G. Trotter Management For For 1.12 Elect Director Daniel Vasella Management For For 1.13 Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PFIZER INC. Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director M. Anthony Burns Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director William H. Gray, III Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director Constance J. Horner Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director George A. Lorch Management For For 1.10 Elect Director Suzanne Nora Johnson Management For For 1.11 Elect Director Ian C. Read Management For For 1.12 Elect Director Stephen W. Sanger Management For For 1.13 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For PHILLIPS 66 Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Greg C. Garland Management For For 1b Elect Director John E. Lowe Management For For 2 Ratify Auditors Management For Against 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year PRAXAIR, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Bret K. Clayton Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Edward G. Galante Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Ira D. Hall Management For For 1.8 Elect Director Raymond W. LeBoeuf Management For For 1.9 Elect Director Larry D. McVay Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against 4 Ratify Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 14, 2012 Record Date:JUN 12, 2012 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Donegan Management For For 1.2 Elect Director Vernon E. Oechsle Management For For 1.3 Elect Director Ulrich Schmidt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For QUALCOMM INCORPORATED Meeting Date:MAR 05, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For Against 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Duane A. Nelles Management For For 1i Elect Director Francisco Ros Management For For 1j Elect Director Brent Scowcroft Management For For 1k Elect Director Marc I. Stern Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For QUEST DIAGNOSTICS INCORPORATED Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:DGX Security ID:74834L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Baldwin Management For For 1.2 Elect Director Gary M. Pfeiffer Management For For 1.3 Elect Director Stephen H. Rusckowski Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Eliminate Class of Preferred Stock Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Reduce Supermajority Vote Requirement Shareholder None For 7 Pro-rata Vesting of Equity Awards Shareholder Against For RAYTHEON COMPANY Meeting Date:MAY 30, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cartwright Management For For 1b Elect Director Vernon E. Clark Management For For 1c Elect Director Stephen J. Hadley Management For For 1d Elect Director Michael C. Ruettgers Management For For 1e Elect Director Ronald L. Skates Management For For 1f Elect Director William R. Spivey Management For For 1g Elect Director Linda G. Stuntz Management For For 1h Elect Director William H. Swanson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against For RESEARCH IN MOTION LIMITED Meeting Date:JUL 10, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Dattels Management For For 1.2 Elect Director Thorsten Heins Management For For 1.3 Elect Director David Kerr Management For For 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Mike Lazaridis Management For For 1.6 Elect Director Roger Martin Management For For 1.7 Elect Director John E. Richardson Management For For 1.8 Elect Director Barbara Stymiest Management For For 1.9 Elect Director Prem Watsa Management For For 1.10 Elect Director John Wetmore Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 23, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL COLLINS, INC. Meeting Date:FEB 07, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Edwardson Management For For 1.2 Elect Director Andrew J. Policano Management For For 1.3 Elect Director Jeffrey L. Turner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Declassify the Board of Directors Shareholder None For ROYAL DUTCH SHELL PLC Meeting Date:MAY 21, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Josef Ackermann as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Simon Henry as Director Management For For 6 Re-elect Charles Holliday as Director Management For For 7 Re-elect Gerard Kleisterlee as Director Management For For 8 Re-elect Jorma Ollila as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Peter Voser as Director Management For For 12 Re-elect Hans Wijers as Director Management For For 13 Elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For SIGMA-ALDRICH CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Rebecca M. Bergman Management For For 1b Elect Director George M. Church Management For For 1c Elect Director Michael L. Marberry Management For For 1d Elect Director W. Lee McCollum Management For For 1e Elect Director Avi M. Nash Management For For 1f Elect Director Steven M. Paul Management For For 1g Elect Director J. Pedro Reinhard Management For For 1h Elect Director Rakesh Sachdev Management For For 1i Elect Director D. Dean Spatz Management For For 1j Elect Director Barrett A. Toan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUTHWEST AIRLINES CO. Meeting Date:MAY 15, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:LUV Security ID:844741108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David W. Biegler Management For For 1b Elect Director J. Veronica Biggins Management For For 1c Elect Director Douglas H. Brooks Management For For 1d Elect Director William H. Cunningham Management For For 1e Elect Director John G. Denison Management For For 1f Elect Director Gary C. Kelly Management For For 1g Elect Director Nancy B. Loeffler Management For For 1h Elect Director John T. Montford Management For For 1i Elect Director Thomas M. Nealon Management For For 1j Elect Director Daniel D. Villanueva Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frits van Paasschen Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director Adam M. Aron Management For For 1.4 Elect Director Charlene Barshefsky Management For For 1.5 Elect Director Thomas E. Clarke Management For For 1.6 Elect Director Clayton C. Daley, Jr. Management For For 1.7 Elect Director Lizanne Galbreath Management For For 1.8 Elect Director Eric Hippeau Management For For 1.9 Elect Director Aylwin B. Lewis Management For For 1.10 Elect Director Stephen R. Quazzo Management For For 1.11 Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For STERICYCLE, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For Against 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Thomas D. Brown Management For For 1e Elect Director Rod F. Dammeyer Management For For 1f Elect Director William K. Hall Management For For 1g Elect Director Jonathan T. Lord Management For For 1h Elect Director John Patience Management For For 1i Elect Director Ronald G. Spaeth Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against STRYKER CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For Against 1e Elect Director Allan C. Golston Management For For 1f Elect Director Howard L. Lance Management For For 1g Elect Director Kevin A. Lobo Management For For 1h Elect Director William U. Parfet Management For Against 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 23, 2013 Record Date:FEB 21, 2013 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward C. Bernard Management For For 1b Elect Director James T. Brady Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Alfred Sommer Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TE CONNECTIVITY LTD. Meeting Date:MAR 06, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierre R. Brondeau Management For For 1.2 Elect Director Juergen W. Gromer Management For For 1.3 Elect Director William A. Jeffrey Management For For 1.4 Elect Director Thomas J. Lynch Management For For 1.5 Elect Director Yong Nam Management For For 1.6 Elect Director Daniel J. Phelan Management For For 1.7 Elect Director Frederic M. Poses Management For For 1.8 Elect Director Lawrence S. Smith Management For For 1.9 Elect Director Paula A. Sneed Management For For 1.10 Elect Director David P. Steiner Management For For 1.11 Elect Director John C. Van Scoter Management For For 2.1 Accept Annual Report for Fiscal 2011/2012 Management For For 2.2 Accept Statutory Financial Statements for Fiscal 2012/2013 Management For For 2.3 Accept Consolidated Financial Statements for Fiscal 2012/2013 Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal 2012/2013 Management For For 4.2 Ratify Deloitte AG as Swiss Registered Auditors for Fiscal 2012/2013 Management For For 4.3 Ratify PricewaterhouseCoopers AG as Special Auditor for Fiscal 2012/2013 Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Ordinary Cash Dividend Management For For 7 Renew Authorized Capital Management For For 8 Approve Reduction in Share Capital Management For For 9 Adjourn Meeting Management For For TELEFLEX INCORPORATED Meeting Date:MAY 03, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia C. Barron Management For For 1b Elect Director W. Kim Foster Management For For 1c Elect Director Jeffrey A. Graves Management For For 1d Elect Director James W. Zug Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 12, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Discuss Consolidated Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 Management None None 2 Distribute Cash Dividends for the Year Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share Management For For 3.1 Reelect Phillip Frost as Director Management For For 3.2 Reelect Roger Abravanel as Director Management For For 3.3 Elect Galia Maor as Director Management For For 3.4 Reelect Richard A. Lerner as Director Management For For 3.5 Reelect Erez Vigodman as Director Management For For 4 Approve Payment to Each of the Company Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee Management For For 5 Approve Annual Fee and Reimbursement of Expenses of Chairman Management For For 6 Approve Annual Fee and Reimbursement of Expenses of Vice Chairman Management For For 7 Approve Certain Amendments to Articles of Association Management For For 8 Approve Indemnification and Release Agreements for Directors of the Company Management For For 9 Reappoint Kesselman & Kesselman as Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 18, 2013 Record Date:FEB 19, 2013 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, JR. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Pamela H. Patsley Management For For 1f Elect Director Robert E. Sanchez Management For For 1g Elect Director Wayne R. Sanders Management For For 1h Elect Director Ruth J. Simmons Management For For 1i Elect Director Richard K. Templeton Management For For 1j Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TEXTRON INC. Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:TXT Security ID:883203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott C. Donnelly Management For For 1.2 Elect Director Kathleen M. Bader Management For For 1.3 Elect Director R. Kerry Clark Management For For 1.4 Elect Director James T. Conway Management For For 1.5 Elect Director Ivor J. Evans Management For For 1.6 Elect Director Lawrence K. Fish Management For For 1.7 Elect Director Paul E. Gagne Management For For 1.8 Elect Director Dain M. Hancock Management For For 1.9 Elect Director Lord Powell Management For For 1.10 Elect Director Lloyd G. Trotter Management For For 1.11 Elect Director James L. Ziemer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For THE BOEING COMPANY Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Ronald A. Williams Management For For 1k Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Submit SERP to Shareholder Vote Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For THE DUN & BRADSTREET CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:DNB Security ID:26483E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Austin A. Adams Management For For 1b Elect Director John W. Alden Management For For 1c Elect Director Christopher J. Coughlin Management For For 1d Elect Director James N. Fernandez Management For For 1e Elect Director Paul R. Garcia Management For For 1f Elect Director Sara Mathew Management For For 1g Elect Director Sandra E. Peterson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 09, 2012 Record Date:AUG 10, 2012 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angela F. Braly Management For For 1.2 Elect Director Kenneth I. Chenault Management For For 1.3 Elect Director Scott D. Cook Management For For 1.4 Elect Director Susan Desmond-Hellmann Management For For 1.5 Elect Director Robert A. McDonald Management For For 1.6 Elect Director W. James McNerney, Jr. Management For For 1.7 Elect Director Johnathan A. Rodgers Management For For 1.8 Elect Director Margaret C. Whitman Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 1.10 Elect Director Patricia A. Woertz Management For For 1.11 Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For THE WALT DISNEY COMPANY Meeting Date:MAR 06, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Elect Director Susan E. Arnold Management For For 1.b Elect Director John S. Chen Management For For 1.c Elect Director Judith L. Estrin Management For For 1.d Elect Director Robert A. Iger Management For For 1.e Elect Director Fred H. Langhammer Management For For 1.f Elect Director Aylwin B. Lewis Management For For 1.g Elect Director Monica C. Lozano Management For For 1.h Elect Director Robert W. Matschullat Management For For 1.i Elect Director Sheryl K. Sandberg Management For For 1.j Elect Director Orin C. Smith Management For Against 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Adopt Proxy Access Right Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For THE WASHINGTON POST COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:WPO Security ID:939640108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1. Elect Director Christopher C. Davis Management For For 1.2 Elect Director Thomas S. Gayner Management For Withhold 1.3 Elect Director Anne M. Mulcahy Management For Withhold 1.4 Elect Director Larry D. Thompson Management For For TOYOTA MOTOR CORP. Meeting Date:JUN 14, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:7203 Security ID:892331307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 60 Management For For 2.1 Elect Director Uchiyamada, Takeshi Management For For 2.2 Elect Director Toyoda, Akio Management For For 2.3 Elect Director Ozawa, Satoshi Management For For 2.4 Elect Director Kodaira, Nobuyori Management For For 2.5 Elect Director Kato, Mitsuhisa Management For For 2.6 Elect Director Maekawa, Masamoto Management For For 2.7 Elect Director Furuhashi, Mamoru Management For For 2.8 Elect Director Ihara, Yasumori Management For For 2.9 Elect Director Sudo, Seiichi Management For For 2.10 Elect Director Saga, Koei Management For For 2.11 Elect Director Ise, Kiyotaka Management For For 2.12 Elect Director Terashi, Shigeki Management For For 2.13 Elect Director Ishii, Yoshimasa Management For For 2.14 Elect Director Uno, Ikuo Management For For 2.15 Elect Director Kato, Haruhiko Management For For 2.16 Elect Director Mark T.Hogan Management For For 3 Amend Articles To Indemnify Directors Management For For 4 Approve Annual Bonus Payment to Directors Management For For TRANSOCEAN LTD. Meeting Date:MAY 17, 2013 Record Date:APR 30, 2013 Meeting Type:PROXY CONTEST Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 2 Approve Allocation of Income Management For Did Not Vote 3A Approve Payment of a Dividend in Principle Management For Did Not Vote 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management For Did Not Vote 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder Against Did Not Vote 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management For Did Not Vote 5 Declassify the Board of Directors Shareholder None Did Not Vote 6A Elect Director Frederico F. Curado Management For Did Not Vote 6B Elect Director Steven L. Newman Management For Did Not Vote 6C Elect Director Thomas W. Cason Management For Did Not Vote 6D Elect Director Robert M. Sprague Management For Did Not Vote 6E Elect Director J. Michael Talbert Management For Did Not Vote 6F Elect Director John J. Lipinski Shareholder Against Did Not Vote 6G Elect Director Jose Maria Alapont Shareholder Against Did Not Vote 6H Elect Director Samuel Merksamer Shareholder Against Did Not Vote 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For Did Not Vote 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1 Accept Financial Statements and Statutory Reports Management None For 2 Approve Allocation of Income Management None For 3A Approve Payment of a Dividend in Principle Management For For 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management Against For 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder For Against 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management Against For 5 Declassify the Board of Directors Shareholder For For 6A Elect Director Frederico F. Curado Management For For 6B Elect Director Steven L. Newman Management For For 6C Elect Director Thomas W. Cason Management Against For 6D Elect Director Robert M. Sprague Management Against Against 6E Elect Director J. Michael Talbert Management Against Against 6F Elect Directors John J. Lipinski Shareholder For Against 6G Elect Directors Jose Maria Alapont Shareholder For For 6H Elect Directors Samuel Merksamer Shareholder For For 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Mark S. Peek Management For For 1.8 Elect Director Nickolas W. Vande Steeg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TRIPADVISOR, INC. Meeting Date:JUN 28, 2013 Record Date:MAY 01, 2013 Meeting Type:ANNUAL Ticker:TRIP Security ID:896945201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Maffei Management For For 1.2 Elect Director Stephen Kaufer Management For For 1.3 Elect Director Jonathan F. Miller Management For For 1.4 Elect Director Jeremy Philips Management For For 1.5 Elect Director Christopher W. Shean Management For For 1.6 Elect Director Sukhinder Singh Cassidy Management For For 1.7 Elect Director Robert S. Wiesenthal Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against UNION PACIFIC CORPORATION Meeting Date:MAY 16, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director Thomas J. Donohue Management For For 1.4 Elect Director Archie W. Dunham Management For For 1.5 Elect Director Judith Richards Hope Management For For 1.6 Elect Director John J. Koraleski Management For For 1.7 Elect Director Charles C. Krulak Management For For 1.8 Elect Director Michael R. McCarthy Management For For 1.9 Elect Director Michael W. McConnell Management For For 1.10 Elect Director Thomas F. McLarty, III Management For For 1.11 Elect Director Steven R. Rogel Management For For 1.12 Elect Director Jose H. Villarreal Management For For 1.13 Elect Director James R. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against UNITED CONTINENTAL HOLDINGS, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:UAL Security ID:910047109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carolyn Corvi Management For For 1.2 Elect Director Jane C. Garvey Management For For 1.3 Elect Director Walter Isaacson Management For For 1.4 Elect Director Henry L. Meyer III Management For For 1.5 Elect Director Oscar Munoz Management For For 1.6 Elect Director Laurence E. Simmons Management For For 1.7 Elect Director Jeffery A. Smisek Management For For 1.8 Elect Director David J. Vitale Management For For 1.9 Elect Director John H. Walker Management For For 1.10 Elect Director Charles A. Yamarone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Provide Right to Call Special Meeting Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For For 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VARIAN MEDICAL SYSTEMS, INC. Meeting Date:FEB 14, 2013 Record Date:DEC 18, 2012 Meeting Type:ANNUAL Ticker:VAR Security ID:92220P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Andrew Eckert Management For For 1.2 Elect Director Mark R. Laret Management For For 1.3 Elect Director Erich R. Reinhardt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For VERISK ANALYTICS, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Lehman, Jr. Management For For 1.2 Elect Director Andrew G. Mills Management For For 1.3 Elect Director Constantine P. Iordanou Management For For 1.4 Elect Director Scott G. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For VF CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:VFC Security ID:918204108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard T. Carucci Management For For 1.2 Elect Director Juliana L. Chugg Management For For 1.3 Elect Director George Fellows Management For For 1.4 Elect Director Clarence Otis, Jr. Management For For 1.5 Elect Director Matthew J. Shattock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For VISA INC. Meeting Date:JAN 30, 2013 Record Date:DEC 04, 2012 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary P. Coughlan Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Joseph W. Saunders Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director William S. Shanahan Management For For 1k Elect Director John A. Swainson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against W.W. GRAINGER, INC. Meeting Date:APR 24, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director V. Ann Hailey Management For For 1.3 Elect Director William K. Hall Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director John W. McCarter, Jr. Management For For 1.6 Elect Director Neil S. Novich Management For For 1.7 Elect Director Michael J. Roberts Management For For 1.8 Elect Director Gary L. Rogers Management For For 1.9 Elect Director James T. Ryan Management For For 1.10 Elect Director E. Scott Santi Management For For 1.11 Elect Director James D. Slavik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WATERS CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For Against 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For Against 1h Elect Director Cynthia H. Milligan Management For Against 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against WERNER ENTERPRISES, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WERN Security ID:950755108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Bird Management For For 1.2 Elect Director Dwaine J. Peetz, Jr. Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For YAHOO! INC. Meeting Date:JUL 12, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alfred J. Amoroso Management For For 2 Elect Director John D. Hayes Management For For 3 Elect Director Susan M. James Management For For 4 Elect Director David W. Kenny Management For For 5 Elect Director Peter Liguori Management For For 6 Elect Director Daniel S. Loeb Management For For 7 Elect Director Thomas J. McInerney Management For For 8 Elect Director Brad D. Smith Management For For 9 Elect Director Maynard G. Webb, Jr. Management For For 10 Elect Director Harry J. Wilson Management For For 11 Elect Director Michael J. Wolf Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 13 Amend Omnibus Stock Plan Management For For 14 Amend Non-Employee Director Omnibus Stock Plan Management For For 15 Ratify Auditors Management For For YAHOO! INC. Meeting Date:JUN 25, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Hayes Management For For 1.2 Elect Director Susan M. James Management For For 1.3 Elect Director Max R. Levchin Management For For 1.4 Elect Director Peter Liguori Management For For 1.5 Elect Director Daniel S. Loeb Management For For 1.6 Elect Director Marissa A. Mayer Management For For 1.7 Elect Director Thomas J. McInerney Management For For 1.8 Elect Director Maynard G. Webb, Jr. Management For For 1.9 Elect Director Harry J. Wilson Management For For 1.10 Elect Director Michael J. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against 5 Report on Political Contributions Shareholder Against For ZIMMER HOLDINGS, INC. Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ZMH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher B. Begley Management For For 1b Elect Director Betsy J. Bernard Management For For 1c Elect Director Gail K. Boudreaux Management For For 1d Elect Director David C. Dvorak Management For For 1e Elect Director Larry C. Glasscock Management For For 1f Elect Director Robert A. Hagemann Management For For 1g Elect Director Arthur J. Higgins Management For For 1h Elect Director John L. McGoldrick Management For For 1i Elect Director Cecil B. Pickett Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For Franklin Income Fund AGL RESOURCES INC. Meeting Date:APR 30, 2013 Record Date:FEB 21, 2013 Meeting Type:ANNUAL Ticker:GAS Security ID:001204106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sandra N. Bane Management For For 1.2 Elect Director Thomas D. Bell, Jr. Management For For 1.3 Elect Director Norman R. Bobins Management For For 1.4 Elect Director Charles R. Crisp Management For For 1.5 Elect Director Brenda J. Gaines Management For Withhold 1.6 Elect Director Arthur E. Johnson Management For For 1.7 Elect Director Wyck A. Knox, Jr. Management For For 1.8 Elect Director Dennis M. Love Management For For 1.9 Elect Director Charles H. "Pete" McTier Management For For 1.10 Elect Director Dean R. O'Hare Management For For 1.11 Elect Director Armando J. Olivera Management For For 1.12 Elect Director John E. Rau Management For For 1.13 Elect Director James A. Rubright Management For For 1.14 Elect Director John W. Somerhalder II Management For For 1.15 Elect Director Bettina M. Whyte Management For For 1.16 Elect Director Henry C. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director Ralph D. Crosby, Jr. Management For For 1.4 Elect Director Linda A. Goodspeed Management For For 1.5 Elect Director Thomas E. Hoaglin Management For For 1.6 Elect Director Sandra Beach Lin Management For For 1.7 Elect Director Michael G. Morris Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Richard L. Sandor Management For For 1.13 Elect Director Sara Martinez Tucker Management For For 1.14 Elect Director John F. Turner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against ANGLOGOLD ASHANTI LTD Meeting Date:MAR 11, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Long Term Incentive Plan 2005 Management For For 2 Amend Bonus Share Plan 2005 Management For For 3 Authorise Board to Ratify and Execute Approved Resolutions Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAR 27, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Memorandum of Incorporation Management For For 1 Authorise Board to Ratify and Execute Approved Resolutions Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2 Elect Michael Kirkwood as Director Management For For 3 Elect Tony O'Neill as Director Management For For 4 Re-elect Srinivasan Venkatakrishnan (Venkat) as Director Management For For 5 Re-elect Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee Management For For 6 Elect Michael Kirkwood as Member of the Audit and Corporate Governance Committee Management For For 7 Re-elect Rhidwaan Gasant as Member of the Audit and Corporate Governance Committee Management For For 8 Re-elect Nozipho January-Bardill as Member of the Audit and Corporate Governance Committee Management For For 9 Place Authorised but Unissued Shares under Control of Directors Management For For 10 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 11 Approve Remuneration Policy Management For For 12 Approve Increase in Non-executive Directors Fees Management For For 13 Approve Increase in Non-executive Directors' Fees for Board Committees and Statutory Committee Meetings Management For For 14 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 15 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For AT&T INC. Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Gilbert F. Amelio Management For For 1.3 Elect Director Reuben V. Anderson Management For For 1.4 Elect Director James H. Blanchard Management For For 1.5 Elect Director Jaime Chico Pardo Management For For 1.6 Elect Director Scott T. Ford Management For For 1.7 Elect Director James P. Kelly Management For For 1.8 Elect Director Jon C. Madonna Management For For 1.9 Elect Director Michael B. McCallister Management For For 1.10 Elect Director John B. McCoy Management For For 1.11 Elect Director Joyce M. Roche Management For For 1.12 Elect Director Matthew K. Rose Management For For 1.13 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Stock Purchase and Deferral Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against For 8 Require Independent Board Chairman Shareholder Against For BANCO SANTANDER S.A. Meeting Date:MAR 21, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:SAN Security ID:E19790109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.A Approve Consolidated and Standalone Financial Statements Management For For 1.B Approve Discharge of Board Management For For 2 Approve Allocation of Income and Dividends Management For For 3.A Reelect Guillermo de la Dehesa Romero as Director Management For For 3.B Reelect Abel Matutes Juan as Director Management For For 3.C Reelect Angel Jado Becerro de Bengoa as Director Management For For 3.D Reelect Javier Botin-Sanz de Sautuola y O'Shea as Director Management For Against 3.E Reelect Isabel Tocino Biscarolasaga as Director Management For For 3.F Reelect Fernando de Asua Alvarez as Director Management For Against 4 Renew Appointment of Deloitte as Auditor Management For For 5 Approve Company's Corporate Website Management For For 6 Approve Acquisition of Banco Espanol de Credito SA Management For For 7 Approve Merger by Absorption of Banif Sa Management For For 8.A Amend Article 58 Re: Board Remuneration Management For For 8.B Amend Article 61 Re: Company's Corporate Website Management For For 9 Approve Capital Raising Management For For 10 Authorize Increase in Capital up to 50 Percent via Issuance of New Shares, Excluding Preemptive Rights of up to 20 Percent Management For For 11.A Authorize Capitalization of Reserves for Scrip Dividends Management For For 11.B Authorize Capitalization of Reserves for Scrip Dividends Management For For 11.C Authorize Capitalization of Reserves for Scrip Dividends Management For For 11.D Authorize Capitalization of Reserves for Scrip Dividends Management For For 12.A Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities without Preemptive Rights up to EUR 10 Billion Management For For 12.B Authorize Issuance of Non-Convertible Debt Securities up to EUR 50 Billion Management For For 13.A Approve Deferred Share Bonus Plan Management For For 13.B Approve Deferred Share Bonus Plan Management For For 13.C Approve Employee Stock Purchase Plan Management For For 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For 15 Advisory Vote on Remuneration Policy Report Management For For BANK OF AMERICA CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon L. Allen Management For For 1.2 Elect Director Susan S. Bies Management For For 1.3 Elect Director Jack O. Bovender, Jr. Management For For 1.4 Elect Director Frank P. Bramble, Sr. Management For For 1.5 Elect Director Arnold W. Donald Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director Charles O. Holliday, Jr. Management For For 1.8 Elect Director Linda P. Hudson Management For For 1.9 Elect Director Monica C. Lozano Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director Brian T. Moynihan Management For For 1.12 Elect Director Lionel L. Nowell, III Management For For 1.13 Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against Against 6 Amend Bylaw to Limit Multiple Board Service Shareholder Against Against 7 Report on Feasibility of Prohibiting Political Contributions Shareholder Against Against 8 Review Fair Housing and Fair Lending Compliance Shareholder Against Against BARCLAYS PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Sir David Walker as Director Management For For 4 Elect Tim Breedon as Director Management For For 5 Elect Antony Jenkins as Director Management For For 6 Elect Diane de Saint Victor as Director Management For For 7 Re-elect David Booth as Director Management For For 8 Re-elect Fulvio Conti as Director Management For For 9 Re-elect Simon Fraser as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect Chris Lucas as Director Management For For 12 Re-elect Dambisa Moyo as Director Management For For 13 Re-elect Sir Michael Rake as Director Management For For 14 Re-elect Sir John Sunderland as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity with Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in relation to the issuance of Contingent Equity Conversion Notes Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 24 Approve Scrip Dividend Programme Management For For 25 Amend Articles of Association Management For For BARRICK GOLD CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard L. Beck Management For For 1.2 Elect Director William D. Birchall Management For For 1.3 Elect Director Donald J. Carty Management For For 1.4 Elect Director Gustavo Cisneros Management For For 1.5 Elect Director Robert M. Franklin Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Dambisa Moyo Management For For 1.8 Elect Director Brian Mulroney Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director Peter Munk Management For For 1.11 Elect Director Steven J. Shapiro Management For For 1.12 Elect Director Jamie C. Sokalsky Management For For 1.13 Elect Director John L. Thornton Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against BHP BILLITON PLC Meeting Date:OCT 25, 2012 Record Date:OCT 23, 2012 Meeting Type:ANNUAL Ticker:BLT Security ID:G10877101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Pat Davies as Director Management For For 3 Re-elect Malcolm Broomhead as Director Management For For 4 Re-elect Sir John Buchanan as Director Management For For 5 Re-elect Carlos Cordeiro as Director Management For For 6 Re-elect David Crawford as Director Management For For 7 Re-elect Carolyn Hewson as Director Management For For 8 Re-elect Marius Kloppers as Director Management For For 9 Re-elect Lindsay Maxsted as Director Management For For 10 Re-elect Wayne Murdy as Director Management For For 11 Re-elect Keith Rumble as Director Management For For 12 Re-elect John Schubert as Director Management For For 13 Re-elect Shriti Vadera as Director Management For For 14 Re-elect Jac Nasser as Director Management For For 15 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Remuneration Report Management For For 20 Approve the Grant of Long-Term Incentive Performance Shares to Marius Kloppers Management For For BLACKROCK, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Dennis D. Dammerman Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director David H. Komansky Management For For 1g Elect Director James E. Rohr Management For For 1h Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CALLON PETROLEUM COMPANY Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:CPE Security ID:13123X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. McVay Management For For 1.2 Elect Director John C. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CANADIAN OIL SANDS LIMITED Meeting Date:APR 30, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:COS Security ID:13643E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Elect Director C.E. (Chuck) Shultz Management For For 2.2 Elect Director Ian A. Bourne Management For For 2.3 Elect Director Marcel R. Coutu Management For For 2.4 Elect Director Gerald W. Grandey Management For For 2.5 Elect Director Arthur N. Korpach Management For For 2.6 Elect Director Donald J. Lowry Management For For 2.7 Elect Director Sarah E. Raiss Management For For 2.8 Elect Director John K. Read Management For For 2.9 Elect Director Brant G. Sangster Management For For 2.10 Elect Director Wesley R. Twiss Management For For 2.11 Elect Director John B. Zaozirny Management For For 3 Approve Shareholder Rights Plan Management For For 4 Approve Advance Notice Policy Management For For 5 Amend Quorum Requirements Management For For 6 Re-approve Stock Option Plan Management For For 7 Amend Transition Option Plan Management For For 8 Advisory Vote on Executive Compensation Approach Management For For CATERPILLAR INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director David R. Goode Management For For 1.5 Elect Director Jesse J. Greene, Jr. Management For For 1.6 Elect Director Jon M. Huntsman, Jr. Management For For 1.7 Elect Director Peter A. Magowan Management For For 1.8 Elect Director Dennis A. Muilenburg Management For For 1.9 Elect Director Douglas R. Oberhelman Management For For 1.10 Elect Director William A. Osborn Management For For 1.11 Elect Director Charles D. Powell Management For For 1.12 Elect Director Edward B. Rust, Jr. Management For For 1.13 Elect Director Susan C. Schwab Management For For 1.14 Elect Director Joshua I. Smith Management For For 1.15 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 8 Review and Assess Human Rights Policies Shareholder Against Against 9 Prohibit Sales to the Government of Sudan Shareholder Against Against CENTURYLINK, INC. Meeting Date:MAY 22, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CTL Security ID:156700106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Bruce Hanks Management For For 1.2 Elect Director C. G. Melville, Jr. Management For For 1.3 Elect Director Fred R. Nichols Management For For 1.4 Elect Director William A. Owens Management For For 1.5 Elect Director Harvey P. Perry Management For For 1.6 Elect Director Glen F. Post, III Management For For 1.7 Elect Director Laurie A. Siegel Management For For 1.8 Elect Director Joseph R. Zimmel Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4a Share Retention Policy Shareholder Against Against 4b Adopt Policy on Bonus Banking Shareholder Against Against 4c Proxy Access Shareholder Against For 4d Provide for Confidential Voting Shareholder Against Against CHESAPEAKE ENERGY CORPORATION Meeting Date:JUN 14, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CHK Security ID:165167107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bob G. Alexander Management For For 1b Elect Director Merrill A. ('Pete') Miller, Jr. Management For For 1c Elect Director Thomas L. Ryan Management For For 1d Elect Director Vincent J. Intrieri Management For For 1e Elect Director Frederic M. Poses Management For For 1f Elect Director Archie W. Dunham Management For For 1g Elect Director R. Brad Martin Management For For 1h Elect Director Louis A. Raspino Management For For 2 Declassify the Board of Directors Management For For 3 Provide Proxy Access Right Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Approve Non-Employee Director Restricted Stock Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Amend Omnibus Stock Plan Management For For 8 Approve Executive Incentive Bonus Plan Management For For 9 Ratify Auditors Management For For 10 Establish Risk Oversight Committee Shareholder Against Against 11 Reincorporate in Another State [from Oklahoma to Delaware] Shareholder Against Against 12 Pro-rata Vesting of Equity Plans Shareholder Against For CHEVRON CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director George L. Kirkland Management For For 1f Elect Director Charles W. Moorman, IV Management For For 1g Elect Director Kevin W. Sharer Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Carl Ware Management For For 1k Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 6 Report on Offshore Oil Wells and Spill Mitigation Measures Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Prohibit Political Contributions Shareholder Against Against 10 Provide for Cumulative Voting Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 12 Require Director Nominee with Environmental Expertise Shareholder Against Against 13 Adopt Guidelines for Country Selection Shareholder Against Against COMMONWEALTH BANK OF AUSTRALIA Meeting Date:OCT 30, 2012 Record Date:OCT 28, 2012 Meeting Type:ANNUAL Ticker:CBA Security ID:Q26915100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect David Turner as a Director Management For For 2b Elect Carolyn Kay as a Director Management For For 2c Elect Harrison Young as a Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Up to 78,681 Reward Rights to Ian Mark Narev, CEO and Managing Director of the Company Management For For 5 Approve the Selective Buyback of Up to 100 Percent of the Preference Shares that Form Part of the Perpetual Exchangeable Resaleable Listed Securities Management For For CONOCOPHILLIPS Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director James E. Copeland, Jr. Management For For 1d Elect Director Jody L. Freeman Management For For 1e Elect Director Gay Huey Evans Management For For 1f Elect Director Ryan M. Lance Management For For 1g Elect Director Mohd H. Marican Management For For 1h Elect Director Robert A. Niblock Management For For 1i Elect Director Harald J. Norvik Management For For 1j Elect Director William E. Wade, Jr. Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against For DEVON ENERGY CORPORATION Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For For 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr. Management For For 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For DIAGEO PLC Meeting Date:OCT 17, 2012 Record Date:OCT 15, 2012 Meeting Type:ANNUAL Ticker:DGE Security ID:G42089113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Peggy Bruzelius as Director Management For For 5 Re-elect Laurence Danon as Director Management For For 6 Re-elect Lord Davies of Abersoch as Director Management For For 7 Re-elect Betsy Holden as Director Management For For 8 Re-elect Dr Franz Humer as Director Management For For 9 Re-elect Deirdre Mahlan as Director Management For For 10 Re-elect Philip Scott as Director Management For For 11 Re-elect Todd Stitzer as Director Management For For 12 Re-elect Paul Walsh as Director Management For For 13 Elect Ho KwonPing as Director Management For For 14 Elect Ivan Menezes as Director Management For For 15 Reappoint KPMG Audit plc as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 03, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Peter W. Brown Management For For 1.3 Elect Director Helen E. Dragas Management For For 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director John W. Harris Management For For 1.7 Elect Director Robert S. Jepson, Jr. Management For For 1.8 Elect Director Mark J. Kington Management For For 1.9 Elect Director Pamela J. Royal Management For For 1.10 Elect Director Robert H. Spilman, Jr. Management For For 1.11 Elect Director Michael E. Szymanczyk Management For For 1.12 Elect Director David A. Wollard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Report on Coal Use from Mountaintop Removal Mining Shareholder Against Against 6 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 7 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against 8 Report on Financial Risks of Climate Change Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director Charles G. McClure, Jr. Management For For 1.4 Elect Director Gail J. McGovern Management For For 1.5 Elect Director James B. Nicholson Management For For 1.6 Elect Director Charles W. Pryor, Jr. Management For For 1.7 Elect Director Ruth G. Shaw Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Barnet, III Management For For 1.2 Elect Director G. Alex Bernhardt, Sr. Management For For 1.3 Elect Director Michael G. Browning Management For For 1.4 Elect Director Harris E. DeLoach, Jr. Management For For 1.5 Elect Director Daniel R. DiMicco Management For Withhold 1.6 Elect Director John H. Forsgren Management For Withhold 1.7 Elect Director Ann Maynard Gray Management For Withhold 1.8 Elect Director James H. Hance, Jr. Management For Withhold 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director E. Marie McKee Management For For 1.12 Elect Director E. James Reinsch Management For For 1.13 Elect Director James T. Rhodes Management For For 1.14 Elect Director James E. Rogers Management For For 1.15 Elect Director Carlos A. Saladrigas Management For For 1.16 Elect Director Philip R. Sharp Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For DYNEGY INC. Meeting Date:MAY 21, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:DYN Security ID:26817R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hilary E. Ackermann Management For For 1.2 Elect Director Paul M. Barbas Management For For 1.3 Elect Director Robert C. Flexon Management For For 1.4 Elect Director Richard Lee Kuersteiner Management For For 1.5 Elect Director Jeffrey S. Stein Management For For 1.6 Elect Director John R. Sult Management For For 1.7 Elect Director Pat Wood, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lamberto Andreotti Management For For 1b Elect Director Richard H. Brown Management For For 1c Elect Director Robert A. Brown Management For For 1d Elect Director Bertrand P. Collomb Management For For 1e Elect Director Curtis J. Crawford Management For For 1f Elect Director Alexander M. Cutler Management For For 1g Elect Director Eleuthere I. Du Pont Management For For 1h Elect Director Marillyn A. Hewson Management For For 1i Elect Director Lois D. Juliber Management For For 1j Elect Director Ellen J. Kullman Management For For 1k Elect Director Lee M. Thomas Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Genetically Engineered Seed Shareholder Against Against 7 Report on Pay Disparity Shareholder Against Against EDISON INTERNATIONAL Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director France A. Cordova Management For For 1.4 Elect Director Theodore F. Craver, Jr. Management For For 1.5 Elect Director Bradford M. Freeman Management For For 1.6 Elect Director Luis G. Nogales Management For For 1.7 Elect Director Ronald L. Olson Management For For 1.8 Elect Director Richard T. Schlosberg, III Management For For 1.9 Elect Director Thomas C. Sutton Management For For 1.10 Elect Director Peter J. Taylor Management For For 1.11 Elect Director Brett White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director L.P. Denault Management For For 1c Elect Director Gary W. Edwards Management For For 1d Elect Director Alexis M. Herman Management For For 1e Elect Director Donald C. Hintz Management For For 1f Elect Director Stuart L. Levenick Management For For 1g Elect Director Blanche L. Lincoln Management For For 1h Elect Director Stewart C. Myers Management For For 1i Elect Director W.J. Tauzin Management For For 1j Elect Director Steven V. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against EXELON CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director Thomas J. Ridge Management For For 1n Elect Director John W. Rogers, Jr. Management For For 1o Elect Director Mayo A. Shattuck, III Management For For 1p Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For For FIRSTENERGY CORP. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director Carol A. Cartwright Management For For 1.5 Elect Director William T. Cottle Management For For 1.6 Elect Director Robert B. Heisler, Jr. Management For Withhold 1.7 Elect Director Julia L. Johnson Management For For 1.8 Elect Director Ted J. Kleisner Management For Withhold 1.9 Elect Director Donald T. Misheff Management For For 1.10 Elect Director Ernest J. Novak, Jr. Management For For 1.11 Elect Director Christopher D. Pappas Management For Withhold 1.12 Elect Director Catherine A. Rein Management For Withhold 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Cease CEO Compensation Benchmarking Policy Shareholder Against Against 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against Against 9 Provide Right to Act by Written Consent Shareholder Against Against FRANCE TELECOM Meeting Date:MAY 28, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:FTE Security ID:F4113C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 0.78 per Share Management For For 4 Approve Transaction with Thales and Caisse des Depots et Consignations Re: Creation of a new Company, "Cloudwatt" Management For For 5 Elect Fonds Strategique d'Investissement as Director Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Change Company Name to Orange and Amend Articles 1 and 3 of Bylaws Accordingly Management For For 8 Amend Article 13 of Bylaws Re: Directors' Mandates Management For For 9 Amend Article 13.2 of Bylaws Re: Election of Representative of Employee Management For For 10 Amend Article 13.3 of Bylaws Re: Election of Representative of Employee Shareholders Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Billion Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion Management For For 13 Approve Issuance of Equity or Equity-Linked Securities for a Private Placement, up to Aggregate Nominal Amount of EUR 1.5 Billion Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 11 to 13 Management For For 15 Authorize Capital Increase of Up to EUR 1.5 Billion for Future Exchange Offers Management For For 16 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 17 Authorize Capital Increase of up to EUR 1 Million to Holders of Orange Holding SA Stock Options or Shares in Connection with France Telecom Liquidity Agreement Management For For 18 Set Total Limit for Capital Increase to Result from All Issuance Requests Under Items 11 to 17 at EUR 3.5 Billion Management For For 19 Authorize Capitalization of Reserves of Up to EUR 2 Billion for Bonus Issue or Increase in Par Value Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For FRONTIER COMMUNICATIONS CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:FTR Security ID:35906A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leroy T. Barnes, Jr. Management For For 1.2 Elect Director Peter C.B. Bynoe Management For For 1.3 Elect Director Jeri B. Finard Management For For 1.4 Elect Director Edward Fraioli Management For For 1.5 Elect Director James S. Kahan Management For For 1.6 Elect Director Pamela D.A. Reeve Management For For 1.7 Elect Director Howard L. Schrott Management For For 1.8 Elect Director Larraine D. Segil Management For For 1.9 Elect Director Mark Shapiro Management For For 1.10 Elect Director Myron A. Wick, III Management For For 1.11 Elect Director Mary Agnes Wilderotter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Ratify Auditors Management For For GENERAL ELECTRIC COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Ralph S. Larsen Management For For 12 Elect Director Rochelle B. Lazarus Management For For 13 Elect Director James J. Mulva Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Cessation of All Stock Options and Bonuses Shareholder Against Against 21 Establish Term Limits for Directors Shareholder Against Against 22 Require Independent Board Chairman Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against Against 24 Stock Retention/Holding Period Shareholder Against Against 25 Require More Director Nominations Than Open Seats Shareholder Against Against GOLDCORP INC. Meeting Date:MAY 02, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director John P. Bell Management For For a2 Elect Director Beverley A. Briscoe Management For For a3 Elect Director Peter J. Dey Management For For a4 Elect Director Douglas M. Holtby Management For For a5 Elect Director Charles A. Jeannes Management For For a6 Elect Director P. Randy Reifel Management For For a7 Elect Director A. Dan Rovig Management For For a8 Elect Director Ian W. Telfer Management For For a9 Elect Director Blanca Trevino Management For For a10 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Restricted Share Unit Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For HALLIBURTON COMPANY Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan M. Bennett Management For For 1.2 Elect Director James R. Boyd Management For For 1.3 Elect Director Milton Carroll Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Murry S. Gerber Management For For 1.6 Elect Director Jose C. Grubisich Management For For 1.7 Elect Director Abdallah S. Jum'ah Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For Against 1.11 Elect Director Debra L. Reed Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Human Rights Risk Assessment Process Shareholder Against Against HSBC HOLDINGS PLC Meeting Date:MAY 24, 2013 Record Date:MAY 23, 2013 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Re-elect Safra Catz as Director Management For For 3(b) Re-elect Laura Cha as Director Management For For 3(c) Re-elect Marvin Cheung as Director Management For For 3(d) Elect Jim Comey as Director Management For For 3(e) Re-elect John Coombe as Director Management For For 3(f) Re-elect Joachim Faber as Director Management For For 3(g) Re-elect Rona Fairhead as Director Management For For 3(h) Elect Renato Fassbind as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect James Hughes-Hallett as Director Management For For 3(l) Re-elect William Laidlaw as Director Management For For 3(m) Re-elect John Lipsky as Director Management For For 3(n) Re-elect Janis Lomax as Director Management For For 3(o) Re-elect Iain Mackay as Director Management For For 3(p) Re-elect Sir Simon Robertson as Director Management For For 3(q) Re-elect John Thornton as Director Management For For 4 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 5 Authorise Issue of Equity with Pre-emptive Rights Management For For 6 Authorise Issue of Equity without Pre-emptive Rights Management For For 7 Authorise Market Purchase of Ordinary Shares Management For For 8 Authorise the Company to Call EGM with Two Weeks' Notice Management For For INTEL CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For Against 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director James D. Plummer Management For For 1g Elect Director David S. Pottruck Management For For 1h Elect Director Frank D. Yeary Management For For 1i Elect Director David B. Yoffie Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 25, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary Sue Coleman Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Ian E.L. Davis Management For For 1.4 Elect Director Alex Gorsky Management For For 1.5 Elect Director Michael M.E. Johns Management For For 1.6 Elect Director Susan L. Lindquist Management For For 1.7 Elect Director Anne M. Mulcahy Management For Against 1.8 Elect Director Leo F. Mullin Management For For 1.9 Elect Director William D. Perez Management For For 1.10 Elect Director Charles Prince Management For Against 1.11 Elect Director A. Eugene Washington Management For For 1.12 Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JOHNSON CONTROLS, INC. Meeting Date:JAN 23, 2013 Record Date:NOV 15, 2012 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Julie L. Bushman Management For For 1.3 Elect Director Eugenio Clariond Reyes-Retana Management For For 1.4 Elect Director Jeffrey A. Joerres Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against KELLOGG COMPANY Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:K Security ID:487836108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gordon Gund Management For For 1.2 Elect Director Mary Laschinger Management For For 1.3 Elect Director Ann McLaughlin Korologos Management For For 1.4 Elect Director Cynthia Milligan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder Against For KONINKLIJKE KPN NV Meeting Date:SEP 11, 2012 Record Date:AUG 14, 2012 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Announce Intention to AppointEric Hageman to Executive Board Management None None 3 Amend Articles Re: Right to Place Items on the Agenda Management For For 4 Close Meeting Management None None L BRANDS, INC. Meeting Date:MAY 23, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:LTD Security ID:501797104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis S. Hersch Management For For 1.2 Elect Director David T. Kollat Management For For 1.3 Elect Director William R. Loomis, Jr. Management For For 1.4 Elect Director Leslie H. Wexner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Pro-rata Vesting of Equity Plans Shareholder Against Against LOCKHEED MARTIN CORPORATION Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nolan D. Archibald Management For For 1.2 Elect Director Rosalind G. Brewer Management For Against 1.3 Elect Director David B. Burritt Management For Against 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas J. Falk Management For For 1.6 Elect Director Marillyn A. Hewson Management For For 1.7 Elect Director Gwendolyn S. King Management For For 1.8 Elect Director James M. Loy Management For Against 1.9 Elect Director Douglas H. McCorkindale Management For Against 1.10 Elect Director Joseph W. Ralston Management For Against 1.11 Elect Director Anne Stevens Management For Against 1.12 Elect Director Robert J. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Act by Written Consent Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 22, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jacques Aigrain Management For For 1.2 Elect Director Scott M. Kleinman Management For For 1.3 Elect Director Bruce A. Smith Management For For 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Dividends of USD 4.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For 12 Amend Articles of Association Management For For M&T BANK CORPORATION Meeting Date:APR 16, 2013 Record Date:FEB 20, 2013 Meeting Type:SPECIAL Ticker:MTB Security ID:55261F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Approve amendments to the terms of the Series A Preferred Shares that would serve to reduce the dividend rate on the Series A Preferred Shares from 9% per annum to 6.375% per annum Management For For 3 Approve amendments to the terms of the Series C Preferred Shares that would serve to reduce the dividend rate on the Series C Preferred Shares from 9% per annum to 6.375% per annum Management For For 4 Adjourn Meeting Management For For M&T BANK CORPORATION Meeting Date:APR 16, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:MTB Security ID:55261F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Baird Management For For 1.2 Elect Director C. Angela Bontempo Management For For 1.3 Elect Director Robert T. Brady Management For Withhold 1.4 Elect Director T. Jefferson Cunningham, III Management For For 1.5 Elect Director Mark J. Czarnecki Management For For 1.6 Elect Director Gary N. Geisel Management For For 1.7 Elect Director John D. Hawke, Jr Management For For 1.8 Elect Director Patrick W.E. Hodgson Management For For 1.9 Elect Director Richard G. King Management For Withhold 1.10 Elect Director Jorge G. Pereira Management For For 1.11 Elect Director Michael P. Pinto Management For For 1.12 Elect Director Melinda R. Rich Management For For 1.13 Elect Director Robert E. Sadler, Jr. Management For For 1.14 Elect Director Herbert L. Washington Management For For 1.15 Elect Director Robert G. Wilmers Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For MERCK & CO., INC. Meeting Date:MAY 28, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Report on Charitable and Political Contributions Shareholder Against Against 7 Report on Lobbying Activities Shareholder Against Against METLIFE, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Glenn Hubbard Management For For 1.2 Elect Director Steven A. Kandarian Management For For 1.3 Elect Director John M. Keane Management For For 1.4 Elect Director Alfred F. Kelly, Jr. Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Catherine R. Kinney Management For For 1.7 Elect Director Hugh B. Price Management For For 1.8 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NEWMONT MINING CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce R. Brook Management For For 1.2 Elect Director J. Kofi Bucknor Management For For 1.3 Elect Director Vincent A. Calarco Management For For 1.4 Elect Director Joseph A. Carrabba Management For For 1.5 Elect Director Noreen Doyle Management For For 1.6 Elect Director Gary J. Goldberg Management For For 1.7 Elect Director Veronica M. Hagen Management For For 1.8 Elect Director Jane Nelson Management For For 1.9 Elect Director Donald C. Roth Management For For 1.10 Elect Director Simon R. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against 5 Approve Executive Incentive Bonus Plan Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Lewis Hay, III Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Michael H. Thaman Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against PEABODY ENERGY CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Henry E. Lentz Management For For 1.6 Elect Director Robert A. Malone Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director John F. Turner Management For For 1.9 Elect Director Sandra A. Van Trease Management For For 1.10 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For PEPCO HOLDINGS, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:POM Security ID:713291102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack B. Dunn, IV Management For For 1.2 Elect Director H. Russell Frisby, Jr. Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Patrick T. Harker Management For For 1.5 Elect Director Frank O. Heintz Management For For 1.6 Elect Director Barbara J. Krumsiek Management For For 1.7 Elect Director George F. MacCormack Management For For 1.8 Elect Director Lawrence C. Nussdorf Management For For 1.9 Elect Director Patricia A. Oelrich Management For For 1.10 Elect Director Joseph M. Rigby Management For For 1.11 Elect Director Frank K. Ross Management For For 1.12 Elect Director Pauline A. Schneider Management For For 1.13 Elect Director Lester P. Silverman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PEPSICO, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Victor J. Dzau Management For For 1.6 Elect Director Ray L. Hunt Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director Indra K. Nooyi Management For For 1.9 Elect Director Sharon Percy Rockefeller Management For For 1.10 Elect Director James J. Schiro Management For For 1.11 Elect Director Lloyd G. Trotter Management For For 1.12 Elect Director Daniel Vasella Management For For 1.13 Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PFIZER INC. Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director M. Anthony Burns Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director William H. Gray, III Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director Constance J. Horner Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director George A. Lorch Management For For 1.10 Elect Director Suzanne Nora Johnson Management For For 1.11 Elect Director Ian C. Read Management For For 1.12 Elect Director Stephen W. Sanger Management For For 1.13 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For PG&E CORPORATION Meeting Date:MAY 06, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Andrews Management For For 1.2 Elect Director Lewis Chew Management For For 1.3 Elect Director C. Lee Cox Management For For 1.4 Elect Director Anthony F. Earley, Jr. Management For For 1.5 Elect Director Fred J. Fowler Management For For 1.6 Elect Director Maryellen C. Herringer Management For For 1.7 Elect Director Roger H. Kimmel Management For For 1.8 Elect Director Richard A. Meserve Management For For 1.9 Elect Director Forrest E. Miller Management For For 1.10 Elect Director Rosendo G. Parra Management For For 1.11 Elect Director Barbara L. Rambo Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward N. Basha, Jr. Management For For 1.2 Elect Director Donald E. Brandt Management For For 1.3 Elect Director Susan Clark-Johnson Management For For 1.4 Elect Director Denis A. Cortese Management For For 1.5 Elect Director Michael L. Gallagher Management For For 1.6 Elect Director Roy A. Herberger, Jr. Management For For 1.7 Elect Director Dale E. Klein Management For For 1.8 Elect Director Humberto S. Lopez Management For For 1.9 Elect Director Kathryn L. Munro Management For For 1.10 Elect Director Bruce J. Nordstrom Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PPL CORPORATION Meeting Date:MAY 15, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Philip G. Cox Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Louise K. Goeser Management For For 1.6 Elect Director Stuart E. Graham Management For For 1.7 Elect Director Stuart Heydt Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Political Contributions Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 16, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For QBE INSURANCE GROUP LTD. Meeting Date:MAR 27, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:QBE Security ID:Q78063114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Approve the Grant of Up to 162,493 Conditional Rights to Frank O'Halloran, Former Group Chief Executive Officer Management For For 4 Approve the Payment of a Retirement Allowance of A$2.34 Million to Frank O'Halloran, Former Group Chief Executive Officer Management For For 5 Approve the Grant of 90,000 Conditional Rights to John Neal, Group Chief Executive Officer of the Company Management For For 6 Approve the Grant of Up to 68,127 Conditional Rights to John Neal, Group Chief Executive Officer Management For For 7 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 8 Elect John Graf as a Director Management For For 9a Elect Duncan Boyle as a Director Management For For 9b Elect John Green as a Director Management For For RAYTHEON COMPANY Meeting Date:MAY 30, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cartwright Management For For 1b Elect Director Vernon E. Clark Management For For 1c Elect Director Stephen J. Hadley Management For For 1d Elect Director Michael C. Ruettgers Management For For 1e Elect Director Ronald L. Skates Management For For 1f Elect Director William R. Spivey Management For For 1g Elect Director Linda G. Stuntz Management For For 1h Elect Director William H. Swanson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against For REPUBLIC SERVICES, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James W. Crownover Management For For 1b Elect Director William J. Flynn Management For For 1c Elect Director Michael Larson Management For For 1d Elect Director Nolan Lehmann Management For For 1e Elect Director W. Lee Nutter Management For For 1f Elect Director Ramon A. Rodriguez Management For For 1g Elect Director Donald W. Slager Management For For 1h Elect Director Allan C. Sorensen Management For For 1i Elect Director John M. Trani Management For For 1j Elect Director Michael W. Wickham Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Shareholder Against Against 6 Report on Political Contributions Shareholder Against Against RIO TINTO PLC Meeting Date:APR 18, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Brown as Director Management For For 4 Re-elect Vivienne Cox as Director Management For For 5 Re-elect Jan du Plessis as Director Management For For 6 Re-elect Guy Elliott as Director Management For For 7 Re-elect Michael Fitzpatrick as Director Management For For 8 Re-elect Ann Godbehere as Director Management For For 9 Re-elect Richard Goodmanson as Director Management For For 10 Re-elect Lord Kerr as Director Management For For 11 Re-elect Chris Lynch as Director Management For For 12 Re-elect Paul Tellier as Director Management For For 13 Re-elect John Varley as Director Management For For 14 Re-elect Sam Walsh as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Approve Performance Share Plan Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ROCHE HOLDING LTD Meeting Date:MAR 05, 2013 Record Date: Meeting Type:ANNUAL Ticker:ROG Security ID:H69293225 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 1.2 Approve Remuneration Report Management For Did Not Vote 2 Approve Discharge of Board and Senior Management Management For Did Not Vote 3 Approve Allocation of Income and Dividends of CHF 7.35 per Share and Non-Voting Equity Security Management For Did Not Vote 4.1 Reelect Andreas Oeri as Director Management For Did Not Vote 4.2 Reelect Pius Baschera as Director Management For Did Not Vote 4.3 Reelect Paul Bulcke as Director Management For Did Not Vote 4.4 Reelect William Burns as Director Management For Did Not Vote 4.5 Reelect Christoph Franz as Director Management For Did Not Vote 4.6 Reelect DeAnne Julius as Director Management For Did Not Vote 4.7 Reelect Arthur Levinson as Director Management For Did Not Vote 4.8 Reelect Peter Voser as Director Management For Did Not Vote 4.9 Reelect Beatrice Weder di Mauro as Director Management For Did Not Vote 4.10 Elect Severin Schwan as Director Management For Did Not Vote 5 Ratify KPMG Ltd. as Auditors Management For Did Not Vote ROYAL DUTCH SHELL PLC Meeting Date:MAY 21, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Josef Ackermann as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Simon Henry as Director Management For For 6 Re-elect Charles Holliday as Director Management For For 7 Re-elect Gerard Kleisterlee as Director Management For For 8 Re-elect Jorma Ollila as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Peter Voser as Director Management For For 12 Re-elect Hans Wijers as Director Management For For 13 Elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For SAFEWAY INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:SWY Security ID:786514208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janet E. Grove Management For For 1b Elect Director Mohan Gyani Management For For 1c Elect Director Frank C. Herringer Management For For 1d Elect Director George J. Morrow Management For For 1e Elect Director Kenneth W. Oder Management For For 1f Elect Director T. Gary Rogers Management For For 1g Elect Director Arun Sarin Management For For 1h Elect Director William Y. Tauscher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SANOFI Meeting Date:MAY 03, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.77 per Share Management For For 4 Elect Fabienne Lecorvaisier as Director Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 520 Million Management For For 8 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 9 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 10 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 11 Approve Employee Stock Purchase Plan Management For For 12 Authorize up to 0.2 Percent of Issued Capital for Use in Grants of Restricted Shares in Substitution for Discount under Capital Increases for Employee Stock Purchase Plans Management For For 13 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For SEMPRA ENERGY Meeting Date:MAY 09, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director William D. Jones Management For For 1.4 Elect Director William G. Ouchi Management For For 1.5 Elect Director Debra L. Reed Management For For 1.6 Elect Director William C. Rusnack Management For For 1.7 Elect Director William P. Rutledge Management For For 1.8 Elect Director Lynn Schenk Management For For 1.9 Elect Director Jack T. Taylor Management For For 1.10 Elect Director Luis M. Tellez Management For For 1.11 Elect Director James C. Yardley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against SK TELECOM CO. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:017670 Security ID:78440P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 8,400 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Cho Dae-Sik as Inside Director Management For For 3.2 Elect Oh Dae-Sik as Outside Director Management For Against 4 Elect Oh Dae-Sik as Member of Audit Committee Management For Against 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SPECTRA ENERGY CORP Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William T. Esrey Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Austin A. Adams Management For For 1d Elect Director Joseph Alvarado Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director F. Anthony Comper Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Dennis R. Hendrix Management For For 1i Elect Director Michael McShane Management For For 1j Elect Director Michael G. Morris Management For For 1k Elect Director Michael E.J. Phelps Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Methane Emissions Shareholder Against Against TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For Withhold 1.2 Elect Director Tom L. Rankin Management For Withhold 1.3 Elect Director William D. Rockford Management For Withhold 2 Ratify Auditors Management For Abstain 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For Withhold 1.2 Elect Director Tom L. Rankin Management For Withhold 1.3 Elect Director William D. Rockford Management For Withhold 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For Withhold 1.2 Elect Director Tom L. Rankin Management For Withhold 1.3 Elect Director William D. Rockford Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For Withhold 1.2 Elect Director Tom L. Rankin Management For Withhold 1.3 Elect Director William D. Rockford Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For For 1.2 Elect Director Tom L. Rankin Management For Withhold 1.3 Elect Director William D. Rockford Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For For 1.2 Elect Director Tom L. Rankin Management For For 1.3 Elect Director William D. Rockford Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For For 1.2 Elect Director Tom L. Rankin Management For For 1.3 Elect Director William D. Rockford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For For 1.2 Elect Director Tom L. Rankin Management For For 1.3 Elect Director William D. Rockford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Abstain TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For For 1.2 Elect Director Tom L. Rankin Management For For 1.3 Elect Director William D. Rockford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For For 1.2 Elect Director Tom L. Rankin Management For For 1.3 Elect Director William D. Rockford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Against TELSTRA CORPORATION LIMITED. Meeting Date:OCT 16, 2012 Record Date:OCT 14, 2012 Meeting Type:ANNUAL Ticker:TLS Security ID:Q8975N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 3a Elect Timothy Chen as Director Management For For 3b Elect Geoffrey Cousins as Director Management For For 3c Elect Russell Higgins as Director Management For For 3d Elect Margaret Seale as Director Management For For 3e Elect Steven Vamos as Director Management For For 3f Elect John Zeglis as Director Management For For 4 Approve the Increase in Aggregate Remuneration of Non-Executive Directors Management None For 5 Approve the Issuance of 1.39 Million Performance Rights to David Thodey, CEO of the Company Management For For 6 Approve the Remuneration Report Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 18, 2013 Record Date:FEB 19, 2013 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, JR. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Pamela H. Patsley Management For For 1f Elect Director Robert E. Sanchez Management For For 1g Elect Director Wayne R. Sanders Management For For 1h Elect Director Ruth J. Simmons Management For For 1i Elect Director Richard K. Templeton Management For For 1j Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE DOW CHEMICAL COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arnold A. Allemang Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Jacqueline K. Barton Management For For 1d Elect Director James A. Bell Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Paul Polman Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director James M. Ringler Management For For 1j Elect Director Ruth G. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against Against THE SOUTHERN COMPANY Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Electi Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director H. William Habermeyer, Jr. Management For For 1g Elect Director Veronica M. Hagen Management For For 1h Elect Director Warren A. Hood, Jr. Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director Dale E. Klein Management For For 1k Elect Director William G. Smith, Jr. Management For For 1l Elect Director Steven R. Specker Management For For 1m Elect Director E. Jenner Wood, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Alter Mandatory Retirement Policy for Directors Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Reduce Supermajority Vote Requirement Management For For TOTAL SA Meeting Date:MAY 17, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.34 per Share Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Reelect Thierry Desmarest as Director Management For For 6 Reelect Gunnar Brock as Director Management For For 7 Reelect Gerard Lamarche as Director Management For For 8 Elect Charles Keller and Philippe Marchandise as Representative of Employee Shareholders to the Board Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.40 Million Management For For 10 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plan Management For Against 11 Approve Employee Stock Purchase Plan Management For For 12 Approve the Establishment of an Independent Ethics Committee Shareholder Against Against 13 Approve to Link Remuneration to Positive Safety Indicators Shareholder Against Against 14 Acquire the Diversity Label Shareholder Against Against 15 Approve Nomination of Employees Representative to the Remuneration Committee Shareholder Against Against 16 Allow Loyalty Dividends to Long-Term Registered Shareholders Shareholder Against Against VIVENDI Meeting Date:APR 30, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:VIV Security ID:F97982106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For Against 4 Approve Treatment of Losses and Dividends of EUR 1 per Share Management For For 5 Approve Severance Payment Agreement with Philippe Capron Management For For 6 Elect Vincent Bollore as Supervisory Board Member Management For Against 7 Elect Pascal Cagni as Supervisory Board Member Management For For 8 Elect Yseulys Costes as Supervisory Board Member Management For For 9 Elect Alexandre de Juniac as Supervisory Board Member Management For For 10 Elect Nathalie Bricault as Representative of Employee Shareholders to the Supervisory Board Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion Management For For 14 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 15 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 16 Approve Employee Stock Purchase Plan Management For For 17 Approve Stock Purchase Plan Reserved for International Employees Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For VODAFONE GROUP PLC Meeting Date:JUL 24, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Re-elect Nick Land as Director Management For For 10 Re-elect Anne Lauvergeon as Director Management For For 11 Re-elect Luc Vandevelde as Director Management For For 12 Re-elect Anthony Watson as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WASTE MANAGEMENT, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:WM Security ID:94106L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradbury H. Anderson Management For For 1b Elect Director Frank M. Clark, Jr. Management For For 1c Elect Director Patrick W. Gross Management For Against 1d Elect Director Victoria M. Holt Management For For 1e Elect Director John C. Pope Management For For 1f Elect Director W. Robert Reum Management For For 1g Elect Director David P. Steiner Management For For 1h Elect Director Thomas H. Weidemeyer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against Against 5 Report on Political Contributions Shareholder Against For 6 Adopt Compensation Benchmarking Policy Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For Against 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For Against 1h Elect Director Cynthia H. Milligan Management For Against 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against WOODSIDE PETROLEUM LTD. Meeting Date:APR 24, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:WPL Security ID:980228100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Frank Cooper as a Director Management For For 2b Elect Andrew Jamieson as a Director Management For For 2c Elect Sarah Ryan as a Director Management For For 3 Approve the Remuneration Report Management For For XCEL ENERGY INC. Meeting Date:MAY 22, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail Koziara Boudreaux Management For For 1b Elect Director Fredric W. Corrigan Management For For 1c Elect Director Richard K. Davis Management For For 1d Elect Director Benjamin G.S. Fowke, III Management For For 1e Elect Director Albert F. Moreno Management For For 1f Elect Director Richard T. O'Brien Management For For 1g Elect Director Christopher J. Policinski Management For For 1h Elect Director A. Patricia Sampson Management For For 1i Elect Director James J. Sheppard Management For For 1j Elect Director David A. Westerlund Management For For 1k Elect Director Kim Williams Management For For 1l Elect Director Timothy V. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against Franklin U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Utilities Fund AGL RESOURCES INC. Meeting Date:APR 30, 2013 Record Date:FEB 21, 2013 Meeting Type:ANNUAL Ticker:GAS Security ID:001204106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sandra N. Bane Management For For 1.2 Elect Director Thomas D. Bell, Jr. Management For For 1.3 Elect Director Norman R. Bobins Management For For 1.4 Elect Director Charles R. Crisp Management For For 1.5 Elect Director Brenda J. Gaines Management For Withhold 1.6 Elect Director Arthur E. Johnson Management For For 1.7 Elect Director Wyck A. Knox, Jr. Management For For 1.8 Elect Director Dennis M. Love Management For For 1.9 Elect Director Charles H. "Pete" McTier Management For For 1.10 Elect Director Dean R. O'Hare Management For For 1.11 Elect Director Armando J. Olivera Management For For 1.12 Elect Director John E. Rau Management For For 1.13 Elect Director James A. Rubright Management For For 1.14 Elect Director John W. Somerhalder II Management For For 1.15 Elect Director Bettina M. Whyte Management For For 1.16 Elect Director Henry C. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against For ALLETE, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ALE Security ID:018522300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn W. Dindo Management For For 1.2 Elect Director Heidi J. Eddins Management For For 1.3 Elect Director Sidney W. Emery, Jr. Management For For 1.4 Elect Director George G. Goldfarb Management For For 1.5 Elect Director James S. Haines, Jr. Management For For 1.6 Elect Director Alan R. Hodnik Management For For 1.7 Elect Director James J. Hoolihan Management For For 1.8 Elect Director Madeleine W. Ludlow Management For For 1.9 Elect Director Douglas C. Neve Management For For 1.10 Elect Director Leonard C. Rodman Management For For 1.11 Elect Director Bruce W. Stender Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Non-Employee Director Restricted Stock Plan Management For For 4 Ratify Auditors Management For For ALLIANT ENERGY CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:LNT Security ID:018802108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael L. Bennett Management For For 1.2 Elect Director Darryl B. Hazel Management For For 1.3 Elect Director David A. Perdue Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director Ralph D. Crosby, Jr. Management For For 1.4 Elect Director Linda A. Goodspeed Management For For 1.5 Elect Director Thomas E. Hoaglin Management For For 1.6 Elect Director Sandra Beach Lin Management For For 1.7 Elect Director Michael G. Morris Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Richard L. Sandor Management For For 1.13 Elect Director Sara Martinez Tucker Management For For 1.14 Elect Director John F. Turner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 13, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen P. Adik Management For For 1b Elect Director Martha Clark Goss Management For For 1c Elect Director Julie A. Dobson Management For For 1d Elect Director Paul J. Evanson Management For For 1e Elect Director Richard R. Grigg Management For For 1f Elect Director Julia L. Johnson Management For For 1g Elect Director George MacKenzie Management For For 1h Elect Director William J. Marrazzo Management For For 1i Elect Director Jeffry E. Sterba Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AT&T INC. Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Gilbert F. Amelio Management For For 1.3 Elect Director Reuben V. Anderson Management For For 1.4 Elect Director James H. Blanchard Management For For 1.5 Elect Director Jaime Chico Pardo Management For For 1.6 Elect Director Scott T. Ford Management For For 1.7 Elect Director James P. Kelly Management For For 1.8 Elect Director Jon C. Madonna Management For For 1.9 Elect Director Michael B. McCallister Management For For 1.10 Elect Director John B. McCoy Management For For 1.11 Elect Director Joyce M. Roche Management For For 1.12 Elect Director Matthew K. Rose Management For For 1.13 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Stock Purchase and Deferral Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against For 8 Require Independent Board Chairman Shareholder Against For CENTERPOINT ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director David M. McClanahan Management For For 1e Elect Director Susan O. Rheney Management For For 1f Elect Director R. A. Walker Management For For 1g Elect Director Peter S. Wareing Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CLECO CORPORATION Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:CNL Security ID:12561W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Logan W. Kruger Management For For 1.2 ElectDirector Bruce A. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws to Eliminate Cumulative Voting and Declassify the Board Management For For 5 Eliminate Cumulative Voting Management For Against 6 Report on Sustainability Shareholder Against For CMS ENERGY CORPORATION Meeting Date:MAY 17, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Barfield Management For For 1.2 Elect Director Stephen E. Ewing Management For For 1.3 Elect Director Richard M. Gabrys Management For For 1.4 Elect Director William D. Harvey Management For For 1.5 Elect Director David W. Joos Management For For 1.6 Elect Director Philip R. Lochner, Jr. Management For For 1.7 Elect Director Michael T. Monahan Management For For 1.8 Elect Director John G. Russell Management For For 1.9 Elect Director Kenneth L. Way Management For For 1.10 Elect Director Laura H. Wright Management For For 1.11 Elect Director John B. Yasinsky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 20, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin Burke Management For For 1.2 Elect Director Vincent A. Calarco Management For For 1.3 Elect Director George Campbell, Jr. Management For For 1.4 Elect Director Gordon J. Davis Management For For 1.5 Elect Director Michael J. Del Giudice Management For For 1.6 Elect Director Ellen V. Futter Management For For 1.7 Elect Director John F. Hennessy, III Management For For 1.8 Elect Director John F. Killian Management For For 1.9 Elect Director Eugene R. McGrath Management For For 1.10 Elect Director Sally H. Pinero Management For For 1.11 Elect Director Michael W. Ranger Management For For 1.12 Elect Director L. Frederick Sutherland Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Cease CEO Compensation Benchmarking Policy Shareholder Against Against DOMINION RESOURCES, INC. Meeting Date:MAY 03, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Peter W. Brown Management For For 1.3 Elect Director Helen E. Dragas Management For For 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director John W. Harris Management For For 1.7 Elect Director Robert S. Jepson, Jr. Management For For 1.8 Elect Director Mark J. Kington Management For For 1.9 Elect Director Pamela J. Royal Management For For 1.10 Elect Director Robert H. Spilman, Jr. Management For For 1.11 Elect Director Michael E. Szymanczyk Management For For 1.12 Elect Director David A. Wollard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Report on Coal Use from Mountaintop Removal Mining Shareholder Against Against 6 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 7 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against 8 Report on Financial Risks of Climate Change Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director Charles G. McClure, Jr. Management For For 1.4 Elect Director Gail J. McGovern Management For For 1.5 Elect Director James B. Nicholson Management For For 1.6 Elect Director Charles W. Pryor, Jr. Management For For 1.7 Elect Director Ruth G. Shaw Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Barnet, III Management For For 1.2 Elect Director G. Alex Bernhardt, Sr. Management For For 1.3 Elect Director Michael G. Browning Management For For 1.4 Elect Director Harris E. DeLoach, Jr. Management For For 1.5 Elect Director Daniel R. DiMicco Management For Withhold 1.6 Elect Director John H. Forsgren Management For Withhold 1.7 Elect Director Ann Maynard Gray Management For Withhold 1.8 Elect Director James H. Hance, Jr. Management For Withhold 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director E. Marie McKee Management For For 1.12 Elect Director E. James Reinsch Management For For 1.13 Elect Director James T. Rhodes Management For For 1.14 Elect Director James E. Rogers Management For For 1.15 Elect Director Carlos A. Saladrigas Management For For 1.16 Elect Director Philip R. Sharp Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For EDISON INTERNATIONAL Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director France A. Cordova Management For For 1.4 Elect Director Theodore F. Craver, Jr. Management For For 1.5 Elect Director Bradford M. Freeman Management For For 1.6 Elect Director Luis G. Nogales Management For For 1.7 Elect Director Ronald L. Olson Management For For 1.8 Elect Director Richard T. Schlosberg, III Management For For 1.9 Elect Director Thomas C. Sutton Management For For 1.10 Elect Director Peter J. Taylor Management For For 1.11 Elect Director Brett White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director L.P. Denault Management For For 1c Elect Director Gary W. Edwards Management For For 1d Elect Director Alexis M. Herman Management For For 1e Elect Director Donald C. Hintz Management For For 1f Elect Director Stuart L. Levenick Management For For 1g Elect Director Blanche L. Lincoln Management For For 1h Elect Director Stewart C. Myers Management For For 1i Elect Director W.J. Tauzin Management For For 1j Elect Director Steven V. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against EXELON CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director John A. Canning, Jr. Management For For 1d Elect Director Christopher M. Crane Management For For 1e Elect Director Yves C. de Balmann Management For For 1f Elect Director Nicholas DeBenedictis Management For For 1g Elect Director Nelson A. Diaz Management For For 1h Elect Director Sue L. Gin Management For For 1i Elect Director Paul L. Joskow Management For For 1j Elect Director Robert J. Lawless Management For For 1k Elect Director Richard W. Mies Management For For 1l Elect Director William C. Richardson Management For For 1m Elect Director Thomas J. Ridge Management For For 1n Elect Director John W. Rogers, Jr. Management For For 1o Elect Director Mayo A. Shattuck, III Management For For 1p Elect Director Stephen D. Steinour Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For For FIRSTENERGY CORP. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director Carol A. Cartwright Management For For 1.5 Elect Director William T. Cottle Management For For 1.6 Elect Director Robert B. Heisler, Jr. Management For Withhold 1.7 Elect Director Julia L. Johnson Management For For 1.8 Elect Director Ted J. Kleisner Management For Withhold 1.9 Elect Director Donald T. Misheff Management For For 1.10 Elect Director Ernest J. Novak, Jr. Management For For 1.11 Elect Director Christopher D. Pappas Management For Withhold 1.12 Elect Director Catherine A. Rein Management For Withhold 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Cease CEO Compensation Benchmarking Policy Shareholder Against Against 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against Against 9 Provide Right to Act by Written Consent Shareholder Against Against GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 07, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Thomas D. Hyde Management For For 1.6 Elect Director James A. Mitchell Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 1.10 Elect Director Robert H. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HAWAIIAN ELECTRIC INDUSTRIES, INC. Meeting Date:MAY 08, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:HE Security ID:419870100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas B. Fargo Management For For 1.2 Elect Director Kelvin H. Taketa Management For For 1.3 Elect Director Jeffrey N. Watanabe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For IDACORP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judith A. Johansen Management For For 1.2 Elect Director J. Lamont Keen Management For For 1.3 Elect Director Robert A. Tinstman Management For For 1.4 Elect Director Dennis L. Johnson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KINDER MORGAN, INC. Meeting Date:MAY 07, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director C. Park Shaper Management For For 1.3 Elect Director Steven J. Kean Management For For 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Deborah A. Macdonald Management For For 1.6 Elect Director Michael Miller Management For For 1.7 Elect Director Michael C. Morgan Management For For 1.8 Elect Director Fayez Sarofim Management For For 1.9 Elect Director Joel V. Staff Management For For 1.10 Elect Director John Stokes Management For For 1.11 Elect Director Robert F. Vagt Management For For 2 Ratify Auditors Management For For MDU RESOURCES GROUP, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:MDU Security ID:552690109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Everist Management For For 1.2 Elect Director Karen B. Fagg Management For For 1.3 Elect Director David L. Goodin Management For For 1.4 Elect Director A. Bart Holaday Management For For 1.5 Elect Director Dennis W. Johnson Management For For 1.6 Elect Director Thomas C. Knudson Management For For 1.7 Elect Director Patricia L. Moss Management For For 1.8 Elect Director Harry J. Pearce Management For For 1.9 Elect Director J. Kent Wells Management For For 1.10 Elect Director John K. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL GRID PLC Meeting Date:JUL 30, 2012 Record Date:JUL 28, 2012 Meeting Type:ANNUAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Sir Peter Gershon as Director Management For For 4 Re-elect Steve Holliday as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Tom King as Director Management For For 7 Re-elect Nick Winser as Director Management For For 8 Re-elect Ken Harvey as Director Management For For 9 Re-elect Linda Adamany as Director Management For For 10 Re-elect Philip Aiken as Director Management For For 11 Elect Nora Brownell as Director Management For For 12 Elect Paul Golby as Director Management For For 13 Elect Ruth Kelly as Director Management For For 14 Re-elect Maria Richter as Director Management For For 15 Re-elect George Rose as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Approve Remuneration Report Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 23 Amend Articles of Association Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1e Elect Director Lewis Hay, III Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director James L. Robo Management For For 1h Elect Director Rudy E. Schupp Management For For 1i Elect Director John L. Skolds Management For For 1j Elect Director William H. Swanson Management For For 1k Elect Director Michael H. Thaman Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against NISOURCE INC. Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:NI Security ID:65473P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Abdoo Management For For 1.2 Elect Director Aristides S. Candris Management For For 1.3 Elect Director Sigmund L. Cornelius Management For For 1.4 Elect Director Michael E. Jesanis Management For For 1.5 Elect Director Marty R. Kittrell Management For For 1.6 Elect Director W. Lee Nutter Management For For 1.7 Elect Director Deborah S. Parker Management For For 1.8 Elect Director Robert C. Skaggs, Jr. Management For For 1.9 Elect Director Teresa A. Taylor Management For For 1.10 Elect Director Richard L. Thompson Management For For 1.11 Elect Director Carolyn Y. Woo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Adopt Compensation Benchmarking Policy Shareholder Against Against NORTHEAST UTILITIES Meeting Date:OCT 31, 2012 Record Date:SEP 04, 2012 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director Charles W. Shivery Management For For 1.12 Elect Director William C. Van Faasen Management For For 1.13 Elect Director Frederica M. Williams Management For For 1.14 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For NORTHEAST UTILITIES Meeting Date:MAY 01, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:NU Security ID:664397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Booth Management For For 1.2 Elect Director John S. Clarkeson Management For For 1.3 Elect Director Cotton M. Cleveland Management For For 1.4 Elect Director Sanford Cloud, Jr. Management For For 1.5 Elect Director James S. DiStasio Management For For 1.6 Elect Director Francis A. Doyle Management For For 1.7 Elect Director Charles K. Gifford Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director Charles W. Shivery Management For For 1.12 Elect Director William C. Van Faasen Management For For 1.13 Elect Director Frederica M. Williams Management For For 1.14 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NV ENERGY, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph B. Anderson, Jr. Management For For 1b Elect Director Glenn C. Christenson Management For For 1c Elect Director Susan F. Clark Management For For 1d Elect Director Stephen E. Frank Management For Against 1e Elect Director Brian J. Kennedy Management For For 1f Elect Director Maureen T. Mullarkey Management For For 1g Elect Director John F. O'Reilly Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director Donald D. Snyder Management For For 1j Elect Director Michael W. Yackira Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For PEPCO HOLDINGS, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:POM Security ID:713291102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack B. Dunn, IV Management For For 1.2 Elect Director H. Russell Frisby, Jr. Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Patrick T. Harker Management For For 1.5 Elect Director Frank O. Heintz Management For For 1.6 Elect Director Barbara J. Krumsiek Management For For 1.7 Elect Director George F. MacCormack Management For For 1.8 Elect Director Lawrence C. Nussdorf Management For For 1.9 Elect Director Patricia A. Oelrich Management For For 1.10 Elect Director Joseph M. Rigby Management For For 1.11 Elect Director Frank K. Ross Management For For 1.12 Elect Director Pauline A. Schneider Management For For 1.13 Elect Director Lester P. Silverman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PG&E CORPORATION Meeting Date:MAY 06, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Andrews Management For For 1.2 Elect Director Lewis Chew Management For For 1.3 Elect Director C. Lee Cox Management For For 1.4 Elect Director Anthony F. Earley, Jr. Management For For 1.5 Elect Director Fred J. Fowler Management For For 1.6 Elect Director Maryellen C. Herringer Management For For 1.7 Elect Director Roger H. Kimmel Management For For 1.8 Elect Director Richard A. Meserve Management For For 1.9 Elect Director Forrest E. Miller Management For For 1.10 Elect Director Rosendo G. Parra Management For For 1.11 Elect Director Barbara L. Rambo Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward N. Basha, Jr. Management For For 1.2 Elect Director Donald E. Brandt Management For For 1.3 Elect Director Susan Clark-Johnson Management For For 1.4 Elect Director Denis A. Cortese Management For For 1.5 Elect Director Michael L. Gallagher Management For For 1.6 Elect Director Roy A. Herberger, Jr. Management For For 1.7 Elect Director Dale E. Klein Management For For 1.8 Elect Director Humberto S. Lopez Management For For 1.9 Elect Director Kathryn L. Munro Management For For 1.10 Elect Director Bruce J. Nordstrom Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PNM RESOURCES, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adelmo E. Archuleta Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director Julie A. Dobson Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Robert R. Nordhaus Management For For 1.6 Elect Director Bonnie S. Reitz Management For For 1.7 Elect Director Donald K. Schwanz Management For For 1.8 Elect Director Bruce W. Wilkinson Management For For 1.9 Elect Director Joan B. Woodard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For PORTLAND GENERAL ELECTRIC COMPANY Meeting Date:MAY 22, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:POR Security ID:736508847 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Ballantine Management For For 1.2 Elect Director Rodney L. Brown, Jr. Management For For 1.3 Elect Director Jack E. Davis Management For For 1.4 Elect Director David A. Dietzler Management For For 1.5 Elect Director Kirby A. Dyess Management For For 1.6 Elect Director Mark B. Ganz Management For For 1.7 Elect Director Corbin A. McNeill, Jr. Management For For 1.8 Elect Director Neil J. Nelson Management For For 1.9 Elect Director M. Lee Pelton Management For For 1.10 Elect Director James J. Piro Management For For 1.11 Elect Director Robert T. F. Reid Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For PPL CORPORATION Meeting Date:MAY 15, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Philip G. Cox Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Louise K. Goeser Management For For 1.6 Elect Director Stuart E. Graham Management For For 1.7 Elect Director Stuart Heydt Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Political Contributions Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 16, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For QUESTAR CORPORATION Meeting Date:MAY 10, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:STR Security ID:748356102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Teresa Beck Management For For 1b Elect Director R. D. Cash Management For For 1c Elect Director Laurence M. Downes Management For For 1d Elect Director Christopher A. Helms Management For For 1e Elect Director Ronald W. Jibson Management For For 1f Elect Director Keith O. Rattie Management For For 1g Elect Director Harris H. Simmons Management For For 1h Elect Director Bruce A. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCANA CORPORATION Meeting Date:APR 25, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:SCG Security ID:80589M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin B. Marsh Management For Withhold 1.2 Elect Director Joshua W. Martin, III Management For Withhold 1.3 Elect Director James M. Micali Management For Withhold 1.4 Elect Director Harold C. Stowe Management For Withhold 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Shareholder None For SEMPRA ENERGY Meeting Date:MAY 09, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director William D. Jones Management For For 1.4 Elect Director William G. Ouchi Management For For 1.5 Elect Director Debra L. Reed Management For For 1.6 Elect Director William C. Rusnack Management For For 1.7 Elect Director William P. Rutledge Management For For 1.8 Elect Director Lynn Schenk Management For For 1.9 Elect Director Jack T. Taylor Management For For 1.10 Elect Director Luis M. Tellez Management For For 1.11 Elect Director James C. Yardley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against SPECTRA ENERGY CORP Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William T. Esrey Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Austin A. Adams Management For For 1d Elect Director Joseph Alvarado Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director F. Anthony Comper Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Dennis R. Hendrix Management For For 1i Elect Director Michael McShane Management For For 1j Elect Director Michael G. Morris Management For For 1k Elect Director Michael E.J. Phelps Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Methane Emissions Shareholder Against Against SSE PLC Meeting Date:JUL 26, 2012 Record Date:JUL 24, 2012 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Katie Bickerstaffe as Director Management For For 5 Re-elect Jeremy Beeton as Director Management For For 6 Re-elect Lord Smith of Kelvin as Director Management For For 7 Re-elect Ian Marchant as Director Management For For 8 Re-elect Gregor Alexander as Director Management For For 9 Re-elect Alistair Phillips-Davies as Director Management For For 10 Re-elect Lady Rice as Director Management For For 11 Re-elect Richard Gillingwater as Director Management For For 12 Re-elect Thomas Andersen as Director Management For For 13 Reappoint KPMG Audit plc as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For For 1.2 Elect Director Tom L. Rankin Management For For 1.3 Elect Director William D. Rockford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Against THE SOUTHERN COMPANY Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Electi Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director H. William Habermeyer, Jr. Management For For 1g Elect Director Veronica M. Hagen Management For For 1h Elect Director Warren A. Hood, Jr. Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director Dale E. Klein Management For For 1k Elect Director William G. Smith, Jr. Management For For 1l Elect Director Steven R. Specker Management For For 1m Elect Director E. Jenner Wood, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Alter Mandatory Retirement Policy for Directors Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Reduce Supermajority Vote Requirement Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Joseph R. Cleveland Management For For 1.3 Elect Director Kathleen B. Cooper Management For For 1.4 Elect Director John A. Hagg Management For For 1.5 Elect Director Juanita H. Hinshaw Management For For 1.6 Elect Director Ralph Izzo Management For For 1.7 Elect Director Frank T. MacInnis Management For For 1.8 Elect Director Steven W. Nance Management For For 1.9 Elect Director Murray D. Smith Management For For 1.10 Elect Director Janice D. Stoney Management For For 1.11 Elect Director Laura A. Sugg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSCANADA CORPORATION Meeting Date:APR 26, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:TRP Security ID:89353D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin E. Benson Management For For 1.2 Elect Director Derek H. Burney Management For For 1.3 Elect Director Paule Gauthier Management For For 1.4 Elect Director Russell K. Girling Management For For 1.5 Elect Director S. Barry Jackson Management For For 1.6 Elect Director Paul L. Joskow Management For For 1.7 Elect Director Paula Rosput Reynolds Management For For 1.8 Elect Director Mary Pat Salomone Management For For 1.9 Elect Director W. Thomas Stephens Management For For 1.10 Elect Director D. Michael G. Stewart Management For For 1.11 Elect Director Richard E. Waugh Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For UGI CORPORATION Meeting Date:JAN 24, 2013 Record Date:NOV 13, 2012 Meeting Type:ANNUAL Ticker:UGI Security ID:902681105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lon R. Greenberg Management For For 1.2 Elect Director Marvin O. Schlanger Management For For 1.3 Elect Director Anne Pol Management For For 1.4 Elect Director Ernest E. Jones Management For For 1.5 Elect Director John L. Walsh Management For For 1.6 Elect Director Roger B. Vincent Management For For 1.7 Elect Director M. Shawn Puccio Management For For 1.8 Elect Director Richard W. Gochnauer Management For For 1.9 Elect Director Frank S. Hermance Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For UIL HOLDINGS CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:UIL Security ID:902748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thelma R. Albright Management For For 1.2 Elect Director Arnold L. Chase Management For Withhold 1.3 Elect Director Betsy Henley-Cohn Management For For 1.4 Elect Director Suedeen G. Kelly Management For For 1.5 Elect Director John L. Lahey Management For For 1.6 Elect Director Daniel J. Miglio Management For For 1.7 Elect Director William F. Murdy Management For For 1.8 Elect Director William B. Plummer Management For For 1.9 Elect Director Donald R. Shassian Management For For 1.10 Elect Director James P. Torgerson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against UNITED UTILITIES GROUP PLC Meeting Date:JUL 27, 2012 Record Date:JUL 25, 2012 Meeting Type:ANNUAL Ticker:UU. Security ID:G92755100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Dr John McAdam as Director Management For For 5 Re-elect Steve Mogford as Director Management For For 6 Re-elect Russ Houlden as Director Management For For 7 Re-elect Dr Catherine Bell as Director Management For For 8 Re-elect Paul Heiden as Director Management For For 9 Re-elect Nick Salmon as Director Management For For 10 Elect Sara Weller as Director Management For For 11 Reappoint KPMG Audit plc as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For VECTREN CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:VVC Security ID:92240G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl L. Chapman Management For For 1.2 Elect Director James H. DeGraffenreidt, Jr. Management For For 1.3 Elect Director Niel C. Ellerbrook Management For For 1.4 Elect Director John D. Engelbrecht Management For For 1.5 Elect Director Anton H. George Management For For 1.6 Elect Director Martin C. Jischke Management For For 1.7 Elect Director Robert G. Jones Management For For 1.8 Elect Director J. Timothy McGinley Management For For 1.9 Elect Director R. Daniel Sadlier Management For For 1.10 Elect Director Michael L. Smith Management For For 1.11 Elect Director Jean L. Wojtowicz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Carrion Management For For 1.2 Elect Director Melanie L. Healey Management For For 1.3 Elect Director M. Frances Keeth Management For For 1.4 Elect Director Robert W. Lane Management For For 1.5 Elect Director Lowell C. McAdam Management For For 1.6 Elect Director Sandra O. Moose Management For For 1.7 Elect Director Joseph Neubauer Management For Against 1.8 Elect Director Donald T. Nicolaisen Management For For 1.9 Elect Director Clarence Otis, Jr. Management For For 1.10 Elect Director Hugh B. Price Management For For 1.11 Elect Director Rodney E. Slater Management For For 1.12 Elect Director Kathryn A. Tesija Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Commit to Wireless Network Neutrality Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For 8 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 9 Amend Articles/Bylaws/Charter- Call Special Meetings Shareholder Against For 10 Provide Right to Act by Written Consent Shareholder Against For WESTAR ENERGY, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Hawley Management For For 1.2 Elect Director B. Anthony Isaac Management For For 1.3 Elect Director S. Carl Soderstrom, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WISCONSIN ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:FEB 21, 2013 Meeting Type:ANNUAL Ticker:WEC Security ID:976657106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director Patricia W. Chadwick Management For For 1.4 Elect Director Curt S. Culver Management For For 1.5 Elect Director Thomas J. Fischer Management For For 1.6 Elect Director Gale E. Klappa Management For For 1.7 Elect Director Henry W. Knueppel Management For For 1.8 Elect Director Ulice Payne, Jr. Management For For 1.9 Elect Director Mary Ellen Stanek Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XCEL ENERGY INC. Meeting Date:MAY 22, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail Koziara Boudreaux Management For For 1b Elect Director Fredric W. Corrigan Management For For 1c Elect Director Richard K. Davis Management For For 1d Elect Director Benjamin G.S. Fowke, III Management For For 1e Elect Director Albert F. Moreno Management For For 1f Elect Director Richard T. O'Brien Management For For 1g Elect Director Christopher J. Policinski Management For For 1h Elect Director A. Patricia Sampson Management For For 1i Elect Director James J. Sheppard Management For For 1j Elect Director David A. Westerlund Management For For 1k Elect Director Kim Williams Management For For 1l Elect Director Timothy V. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against Franklin U.S.
